Exhibit 10(g)
EXECUTION VERSION




FIFTH AMENDMENT TO CREDIT AGREEMENT


Dated as of March 31, 2020
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”; capitalized terms
used herein without definition having the meanings provided in Section 1 hereof)
is between BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Virginia corporation (“Brinker Restaurant”),
BRINKER FLORIDA, INC., a Virginia corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Virginia corporation (“Brinker Texas”), BRINKER INTERNATIONAL
PAYROLL COMPANY, L.P., a Delaware limited partnership (“Brinker Payroll”), as
Guarantors, the Existing Banks party hereto and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Banks (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, the Guarantors, the Banks party thereto (the “Existing
Banks”) and Bank of America, N.A., as administrative agent, entered into that
certain Credit Agreement dated as of March 12, 2015 (including schedules and
exhibits thereto, as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
agree to amend and waive certain provisions of the Existing Credit Agreement as
specifically set forth herein, and the Administrative Agent and the Banks party
to this Amendment (the “Consenting Banks”) are, on the terms and conditions
contained in this Amendment, willing to grant such request and to amend and
waive certain provisions of the Existing Credit Agreement as hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions and other Interpretive Provisions.
(a)    Definitions. The following terms (whether or not underscored) when used
in this Amendment, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Consenting Banks” is defined in the recitals.
“Credit Agreement” means the Existing Credit Agreement, including schedules and
exhibits thereto, as amended by this Amendment as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------









“Existing Banks” is defined in the recitals.
“Existing Credit Agreement” is defined in the recitals.


“Fifth Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of this Amendment as specified in Section 4
herein have been satisfied.


(b)    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
(c)    Other Interpretive Provisions. The rules of construction in Sections 1.02
through 1.05 of the Credit Agreement shall be equally applicable to this
Amendment.
Section 2.    Amendments.
(i)    Credit Agreement. Effective as of the Fifth Amendment Effective Date, and
subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Existing Credit Agreement,
including Schedule VIII and the Exhibits thereto, is hereby amended such that,
after giving effect to all such amendments, it shall read in its entirety as
attached hereto as Exhibit A, with all revisions to the Existing Credit
Agreement, including Schedule VIII and the Exhibits, reflected in Exhibit A in
blackline format (pursuant to which all deleted text is indicated textually in
the same manner as the following example: stricken text, and all added text is
indicated textually in the same manner as the following example: bold and
double-underlined text). The amendments to the Existing Credit Agreement are
limited to the extent specifically set forth above and no other terms, covenants
or provisions of the Existing Credit Agreement are intended to be affected
hereby. The parties hereto acknowledge and agree that each amendment to the
Existing Credit Agreement reflected in the Credit Agreement is and shall be
effective as if individually specified in this Amendment (the parties further
acknowledging that amending the Existing Credit Agreement by reference to the
Credit Agreement provides a convenience to the parties to permit the amended
terms to be read in the context of the full Credit Agreement), and that this
Amendment is not a novation of the Existing Credit Agreement, any other Credit
Document or of any credit facility, guaranty or security provided thereunder or
in respect thereof.
(ii)    Other Credit Documents. From and after the Fifth Amendment Effective
Date, each reference to the Existing Credit Agreement in any Credit Document
shall be a reference to the Existing Credit Agreement, as amended by this
Amendment, as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.
Section 3.    Limited Waiver. Effective as of the Fifth Amendment Effective
Date, and subject to the terms and conditions set forth herein and in reliance
upon the representations and warranties set forth herein, each Consenting Bank
hereby waives compliance by the Borrower with Section 7.01 of the Credit
Agreement, solely for the fiscal quarters ended March 25, 2020 and June


2




128384500_9

--------------------------------------------------------------------------------









24, 2020 (and for this purpose such waiver shall be interpreted as if the
Borrower was not required to comply with Section 7.01 of the Credit Agreement
for the fiscal quarters ended March 25, 2020 and June 24, 2020). The foregoing
waiver is a one-time waiver and applies only to the specified circumstance and
does not modify or otherwise affect the Borrower’s obligations to comply with
such provision of the Credit Agreement or any other provision of the Credit
Documents in any other instance. The foregoing limited waiver shall not be
deemed or otherwise construed to constitute a waiver of any other provision or
to prejudice any right, power or remedy which any Bank may now have or may have
in the future under or in connection with the Credit Agreement or any other
Credit Document, all of which rights, powers and remedies are hereby expressly
reserved by the Banks. The agreements and consents set forth in this Section 3
are limited to the extent specifically set forth above and no other terms,
covenants or provisions of the Credit Documents are intended to be affected
hereby.
Section 4.    Conditions of Effectiveness. This Amendment shall become effective
on the date each of the following conditions shall have been satisfied (such
date, the “Fifth Amendment Effective Date”):
(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Consenting Banks, and in sufficient copies for
each Bank:
(i)    this Amendment duly executed by the Borrower, the Guarantors, the
Administrative Agent and the Majority Banks;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws (and in
the case of each Guarantor that is organized in the State of Virginia,
certifying that there has been no change to the certificate of incorporation of
such Guarantor attached to the certificate of the Secretary or Assistant
Secretary of such Guarantor delivered on the Fourth Amendment Effective Date),
(B) the names and true signatures of the officers of the Borrower authorized to
sign this Amendment and (C) that a true, correct and complete copy of the
resolutions of the Borrower’s Board authorizing the transactions contemplated
hereby (including, for the avoidance of doubt, the performance of the Credit
Agreement by the Borrower) is attached thereto and that such resolutions are in
full force and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of each
Guarantor certifying (A) such Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of such Guarantor
authorized to sign this Amendment and (C) that a true, correct and complete copy
of the resolutions of such Guarantor’s Board authorizing transactions
contemplated hereby (including, for the avoidance of doubt, the performance of
the Credit Agreement by the Guarantor) is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Gibson Dunn & Crutcher LLP, legal counsel for the
Borrower and the Guarantors, and of Hunton Andrews Kurth LLP, Virginia legal
counsel for the Borrower and the Guarantors, each dated as of the Fifth
Amendment Effective Date,


3




128384500_9

--------------------------------------------------------------------------------









as to the matters concerning the Borrower, the Guarantors and the Credit
Documents as the Administrative Agent may reasonably request; and
(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation or formation, as applicable, of each of the
Borrower and the Guarantors as to the existence and good standing of the
Borrower and the Guarantors, as applicable.
(b)    Certification. The Administrative Agent shall have received a
certificate, dated as of the Fifth Amendment Effective Date and signed by a
Financial Officer of the Borrower, certifying that:
(i)    no event or events which have or would reasonably be expected to have a
Material Adverse Effect shall have occurred since June 26, 2019; provided that
solely with respect to clause (a) of the definition of “Material Adverse
Effect”, the impact of the Coronavirus (also known as COVID-19) pandemic on the
financial condition or business operations of the Borrower and its Subsidiaries,
on a Consolidated basis, that occurred and was disclosed to the Banks prior to
the Fifth Amendment Effective Date will be disregarded for purposes of this
certification;
(ii)    no Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall have occurred and be continuing on and
as of the Fifth Amendment Effective Date;
(iii)    the representations and warranties contained in Section 6 hereof shall
be true and correct on and as of the Fifth Amendment Effective Date; and
(iv)    no legal or regulatory action or proceeding shall have commenced and be
continuing against the Borrower or any of its Subsidiaries since June 26, 2019,
which has, or would reasonably be expected to have, a Material Adverse Effect.
(c)    Patriot Act and Beneficial Owner Certification. (x) Upon the reasonable
request of any Bank made at least three (3) Business Days prior to the Fifth
Amendment Effective Date, the Borrower shall have provided to such Bank, and
such Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the Fifth
Amendment Effective Date and (y) at least three (3) Business Days prior to the
Fifth Amendment Effective Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Bank that so requests, a Beneficial Ownership Certification in relation to
such Loan Party.
(d)    Consent Fee. The Administrative Agent shall have received, for the
ratable account of each Consenting Bank that has executed and delivered a
counterpart hereof to the Administrative Agent on or prior to 12:00 p.m. Eastern
Time on March 30, 2020 (the “Deadline”), a fee equal to 0.10% of such Bank’s
undrawn Commitment and amount of outstanding Advances on the Fifth


4




128384500_9

--------------------------------------------------------------------------------









Amendment Effective Date (such fee, the “Consent Fee”). The Consent Fee shall be
payable in U.S. dollars in immediately available funds as directed by the
Administrative Agent. Once paid, the Consent Fee shall not be refundable under
any circumstances. For the avoidance of doubt, Consent Fee shall not be payable
to any Bank that does not consent to this Amendment prior to the Deadline.
(e)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Fifth Amendment Effective
Date pursuant to the Fifth Amendment Fee Letter, including all fees, charges and
disbursements required to be paid or reimbursed by the Borrower pursuant to
Section 9 hereof (which fees, charges and disbursements of counsel and such
other out of pocket fees and expenses shall be limited to those for which
invoices have been submitted on or prior to the Fifth Amendment Effective Date
(provided, however, nothing herein shall preclude any post-closing settlement of
such fees, charges, disbursements, costs and expenses to the extent not so
invoiced)).
Section 5.    Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects its guaranty in Article IV of the Credit Agreement
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
guaranty against such Guarantor in accordance with its terms.
Section 6.    Representations and Warranties of the Borrower and the Guarantors.
In order to induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower and each Guarantor represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower and each
Guarantor of its obligations in connection with this Amendment are within its
corporate powers, have been duly authorized by all necessary corporate action
and do not and will not (i) violate any provision of its articles or certificate
of incorporation or bylaws or similar organizing or governing documents of the
Borrower or the Guarantor, (ii) contravene any applicable law which is
applicable to the Borrower or such Guarantor, or (iii) conflict with, result in
a breach of or constitute (with notice, lapse of time or both) a default under
any material indenture or instrument or other material agreement to which the
Borrower or such Guarantor is a party, by which it or any of its properties is
bound or to which it is subject, except, in the case of clauses (ii) and (iii)
above, to the extent such contraventions, conflicts, breaches or defaults could
not reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower and each Guarantor has taken all necessary corporate action
to execute, deliver and perform this Amendment and has validly executed and
delivered this Amendment. This Amendment constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


5




128384500_9

--------------------------------------------------------------------------------









(c)    No material consent, approval, authorization or other action by, notice
to, or registration or filing with, any governmental authority or other Person
is or will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower or each Guarantor of this
Amendment, except (i) such as have been obtained or made and are in full force
and effect, and (ii) such filings as may be required in connection with the
Borrower’s obligations under the Exchange Act.
(d)    As of the Fifth Amendment Effective Date, the representations and
warranties contained in each of the Credit Documents are true and correct in all
material respects (except for those representations and warranties that have a
material qualifier, in which case those representations and warranties shall be
true and correct in all respects) as of the date hereof as though made on and as
of such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).
(e)    No Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall exist after giving effect to this
Amendment.
Section 7.    Reference to and Effect on the Credit Documents. On the Fifth
Amendment Effective Date and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Existing Credit Agreement, as amended by this
Amendment, and this Amendment shall constitute a Credit Document.
(a)    The Existing Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect according to their respective terms and are hereby in all
respects ratified and confirmed. The parties hereto acknowledge and agree that
the amendments contained herein do not constitute a novation of the Existing
Credit Agreement, the other Credit Documents or the indebtedness or any other
obligation of the Borrower and the Guarantors described therein and shall not,
in any case, affect, diminish or abrogate the Borrower’s or any Guarantor’s
liability under the Credit Agreement or any other Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of, consent to a departure from, or
modification of any other term, covenant, provision or condition set forth in
any of the Credit Documents.
Section 8.    Bank Consent. For purposes of determining compliance with the
conditions specified in Section 4, each Bank that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Bank unless the Administrative
Agent shall have received notice from such Bank prior to the proposed Fifth
Amendment Effective Date specifying its objection thereto.


6




128384500_9

--------------------------------------------------------------------------------









Section 9.    Costs and Expenses. On or prior to the Fifth Amendment Effective
Date, the Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04 of the Credit Agreement.
Section 10.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.
Section 11.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of Texas (except that Chapter 346 of
the Texas Finance Code, which regulates certain revolving credit loan accounts,
shall not apply to this Amendment or any other Credit Document).
Section 12.    Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.
Section 13.    Entire Agreement. This Amendment and the other Credit Documents
(the “Relevant Documents”) constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. No promise, condition, representation or warranty, express or implied,
not set forth in the Relevant Documents shall bind any party hereto, and no such
party has relied on any such promise, condition, representation or warranty.
Each of the parties hereto acknowledges that, except as otherwise expressly
stated in the Relevant Documents, no representations, warranties or commitments,
express or implied, have been made by any party to the other with respect to the
subject matter hereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.
[Signature Pages Follow]










7




128384500_9

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
BRINKER INTERNATIONAL, INC.




By: /s/ Joseph G. Taylor            
Name:     Joe Taylor
Title:
Senior Vice President and Chief Financial Officer



GUARANTORS:
BRINKER RESTAURANT CORPORATION




By: /s/ Daniel Fuller                
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary



BRINKER FLORIDA, INC.




By:    /s/ Daniel Fuller            
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary



BRINKER TEXAS, INC.




By: /s/ Daniel Fuller                
Name:     Daniel Fuller
Title:
Vice President, Treasurer and Assistant Secretary









Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------











BRINKER INTERNATIONAL PAYROLL
COMPANY, L.P.


By: BIPC Management, LLC, its general partner


By: /s/ Joseph G. Taylor            
Name:     Joseph G. Taylor
Title:
Executive Vice President and Chief Financial Officer









128384500_9

--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By: /s/ Kelly Weaver                 
Name: Kelly Weaver
Title: Vice President




Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------










BANKS:




BANK OF AMERICA, N.A.




By: /s/ Aron Frey                
Name: Aron Frey
Title: Director












128384500_9

--------------------------------------------------------------------------------










   


JPMORGAN CHASE BANK, N.A.


By: /s/ Alexander Vardaman        
Name: Alexander Vardaman
Title: Authorized Officer





Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------













 
WELLS FARGO BANK, N.A.


By: /s/ Darcy McLaren  
Name: Darcy McLaren
Title: Director









128384500_9

--------------------------------------------------------------------------------










 
MUFG BANK, LTD.


By: /s/ Christine Howatt_________
Name: Christine Howatt
Title: Authorized Signatory







Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------










   


TRUIST BANK (as successor by merger to SunTrust Bank)
By: /s/ Chris Hursey 
Name: Chris Hursey
Title: Director









128384500_9

--------------------------------------------------------------------------------










 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Kara P. Duzee
Name: Kara P. Van Duzee
Title: Vice President





Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------










   


BARCLAYS BANK PLC


By: /s/ Christopher M. Aitkin
Name: Christopher M. Aitkin
Title: Vice President









128384500_9

--------------------------------------------------------------------------------










   


REGIONS BANK


By: /s/ Ryan Fischer
Name: Ryan Fischer
Title: Managing Director







Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------


EXHIBIT A TO FIFTH AMENDMENT TO CREDIT AGREEMENT


 


ASSOCIATED BANK NATIONAL ASSOCIATION


By: /s/ Dean H. Rosencrans
Name: Dean H. Rosencrans
Title: Senior Vice President





Brinker International, Inc.
Fifth Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------











 


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Brendan McGuire 
Name: Brendan McGuire
Title: Executive Vice President





















    






    


128384814_9

--------------------------------------------------------------------------------











Published CUSIP Number: 10964BAM0
CREDIT AGREEMENT
dated as of March 12, 2015
amended as of November 13, 2015, September 13, 2016, April 30, 2018, December 5,
2019 and March 31, 2020
by and among
BRINKER INTERNATIONAL, INC.,
as Borrower,
BRINKER RESTAURANT CORPORATION,
BRINKER FLORIDA, INC.,
BRINKER TEXAS, INC.,
and
BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.,
as Guarantors,
The Banks Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
______________________________________________
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,


SUNTRUST ROBINSON HUMPHREY, INC.
and


MUFG BANK, LTD.,
as Joint Lead Arrangers
and Bookrunners




128384814_9

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


TRUIST BANK (as successor by merger to SunTrust Bank) and MUFG BANK, LTD.,
as Documentation Agents




128384814_9

--------------------------------------------------------------------------------










TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01.
Certain Defined Terms    1

Section 1.02.
Computation of Time Periods    26

Section 1.03.
Accounting Terms    26

Section 1.04.
Miscellaneous    26

Section 1.05.
Other Interpretive Provisions    27

Section 1.06.
Interest Rates    27

ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCES    28

Section 2.01.
The Advances    28

Section 2.02.
Requests for Advances    28

Section 2.03.
Borrowings; Advances; Termination of Eurodollar Rate Advances    28

Section 2.04.
Conversions and Continuations of Borrowings    31

Section 2.05.
Optional Termination and Reduction of the Commitments    32

Section 2.06.
Repayment and Prepayment of Advances; Notes    33

Section 2.07.
Interest on Advances    34

Section 2.08.
Interest Rate Determination    35



 
i
 






--------------------------------------------------------------------------------









Section 2.09.
Fees    35

Section 2.10.
Payments; Computations; Interest on Overdue Amounts    35

Section 2.11.
Consequential Losses on Eurodollar Rate Advances    36

Section 2.12.
Increased Costs    37

Section 2.13.
Replacement of Banks    37

Section 2.14.
Illegality and Unavailability    38

Section 2.15.
Taxes    41

Section 2.16.
Payments Pro Rata    44

Section 2.17.
Increase in Commitments    44

Section 2.18.
Defaulting Banks    45

ARTICLE III.
CONDITIONS    47

Section 3.01.
Conditions Precedent to Effectiveness    47

Section 3.02.
Conditions Precedent to Each Borrowing    48

Section 3.03.
Administrative Agent    49

ARTICLE IV.
GUARANTY    49

Section 4.01.
Guaranty    49

Section 4.02.
Payment    49

Section 4.03.
Waiver    49



 
ii
 





128384814_9

--------------------------------------------------------------------------------









Section 4.04.
Acknowledgments and Representations    50

Section 4.05.
Subordination    50

Section 4.06.
Guaranty Absolute    50

Section 4.07.
No Waiver; Remedies    50

Section 4.08.
Continuing Guaranty    51

Section 4.09.
Limitation    51

Section 4.10.
Effect of Bankruptcy    51

Section 4.11.
Keepwell    51

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    52

Section 5.01.
Corporate Existence    52

Section 5.02.
Corporate Power    52

Section 5.03.
Enforceable Obligations    52

Section 5.04.
Financial Statements    53

Section 5.05.
Litigation    53

Section 5.06.
Margin Stock; Use of Proceeds    53

Section 5.07.
Investment Company Act    53

Section 5.08.
ERISA    53

Section 5.09.
Taxes    54



 
iii
 





128384814_9

--------------------------------------------------------------------------------









Section 5.10.
Environmental Condition    54

Section 5.11.
Ownership of the Guarantors    54

Section 5.12.
Solvency    54

Section 5.13.
Disclosure    54

Section 5.14.
Anti-Corruption Laws and Sanctions    55

Section 5.15.
EEA Financial Institution    55

Section 5.16.
Use of Plan Assets    55

Section 5.17.
Covered Entities    55

ARTICLE VI.
AFFIRMATIVE COVENANTS    55

Section 6.01.
Compliance with Laws, Etc    55

Section 6.02.
Reporting Requirements    56

Section 6.03.
Use of Proceeds    58

Section 6.04.
Maintenance of Insurance    58

Section 6.05.
Preservation of Corporate Existence, Etc    58

Section 6.06.
Payment of Taxes, Etc    58

Section 6.07.
Visitation Rights    59

Section 6.08.
Compliance with ERISA and the Code    59

Section 6.09.
Additional Guarantors    59



 
iv
 





128384814_9

--------------------------------------------------------------------------------









Section 6.10.
Collateral Requirement    59

ARTICLE VII.
NEGATIVE COVENANTS    60

Section 7.01.
Financial Covenants    60

Section 7.02.
Negative Pledge    61

Section 7.03.
Merger, Sale of Assets and Sale-Leasebacks    61

Section 7.04.
Agreements to Restrict Dividends, Certain Transfers and Liens    62

Section 7.05.
Transactions with Affiliates    63

Section 7.06.
Change of Business    63

Section 7.07.
Limitation on Advances and Investments    63

Section 7.08.
Accounting Practices    63

Section 7.09.
Debt    64

Section 7.10.
Restricted Payments    64

ARTICLE VIII.
DEFAULTS    65

Section 8.01.
Defaults    65

Section 8.02.
Application of Funds    67

ARTICLE IX.
THE ADMINISTRATIVE AGENT    68

Section 9.01.
Authorization and Action    68

Section 9.02.
Administrative Agent’s Reliance, Etc    69



 
v
 





128384814_9

--------------------------------------------------------------------------------









Section 9.03.
Knowledge of Defaults    69

Section 9.04.
Rights of the Administrative Agent as a Bank    70

Section 9.05.
Bank Credit Decision    70

Section 9.06.
Successor Administrative Agent    71

Section 9.07.
Joint Lead Arrangers and Bookrunners, Syndication Agents and Documentation
Agents    71

Section 9.08.
INDEMNIFICATION    72

Section 9.09.
Collateral Matters    72

Section 9.10.
Certain ERISA Matters    73

Section 9.11.
Secured Cash Management Agreements, Secured Hedge Agreements, and Secured
Bilateral Letters of Credit    74

ARTICLE X.
MISCELLANEOUS    75

Section 10.01.
Amendments, Etc    75

Section 10.02.
Notices, Etc    76

Section 10.03.
No Waiver; Remedies    76

Section 10.04.
Costs, Expenses and Taxes    76

Section 10.05.
Right of Set-off    78

Section 10.06.
Bank Assignments and Participations    79

Section 10.07.
Governing Law    81

Section 10.08.
Interest    81



 
vi
 





128384814_9

--------------------------------------------------------------------------------









Section 10.09.
Execution in Counterparts    83

Section 10.10.
Survival of Agreements, Representations and Warranties, Etc    83

Section 10.11.
The Borrower’s Right to Apply Deposits    83

Section 10.12.
Confidentiality    83

Section 10.13.
Binding Effect    84

Section 10.14.
ENTIRE AGREEMENT    84

Section 10.15.
USA PATRIOT ACT    85

Section 10.16.
No Fiduciary Relationship    85

Section 10.17.
Severability    85

Section 10.18.
Waiver of Jury Trial    86

Section 10.19.
Electronic Execution of Assignments and Certain Other Documents    86

Section 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    86

Section 10.21.
Acknowledgement Regarding Any Supported QFCs    87



 
vii
 





128384814_9

--------------------------------------------------------------------------------









EXHIBITS:


Exhibit A    Form of Note
Exhibit B    Form of Notice of Borrowing
Exhibit C    Form of Assignment
Exhibit D    Form of Opinion of Counsel for the Borrower and the Guarantors
Exhibit E    Form of U.S. Tax Compliance Certificate
Exhibit F    Form of Notice of Prepayment


SCHEDULES:
Schedule I    - Banks and Administrative Agent’s Offices; Certain Addresses for
Notices
Schedule II    - Borrower and Guarantors Addresses
Schedule III    - Permitted Liens
Schedule IV    - Agreements Restricting Dividends, Certain Transfers and Liens
Schedule V    - GAAP Exceptions
Schedule VI    - Investments
Schedule VII    - Permitted Debt
Schedule VIII    - Commitments








 
viii
 





128384814_9

--------------------------------------------------------------------------------










CREDIT AGREEMENT
CREDIT AGREEMENT (this “Agreement”), dated as of March 12, 2015 and amended as
of November 13, 2015, September 13, 2016, April 30, 2018, December 5, 2019 and
March 31, 2020 by and among BRINKER INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), BRINKER RESTAURANT CORPORATION, a Delaware corporation
(“Brinker Restaurant’), BRINKER FLORIDA, INC., a Delaware corporation (“Brinker
Florida”), BRINKER TEXAS, INC., a Delaware corporation (“Brinker Texas”),
BRINKER INTERNATIONAL PAYROLL COMPANY, L.P., a Delaware limited partnership
(“Brinker Payroll”, and together with Brinker Restaurant, Brinker Florida,
Brinker Texas and any Subsidiary that becomes a guarantor pursuant to Section
6.09, individually, a “Guarantor” and collectively, the “Guarantors”), the Banks
party hereto, and BANK OF AMERICA, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Banks hereunder.
RECITALS
WHEREAS, the Borrower, Brinker Restaurant, as guarantor, the banks party thereto
(the “Existing Banks”) and Bank of America, as administrative agent, entered
into that certain Credit Agreement dated as of March 12, 2015 and amended on
November 13, 2015, September 13, 2016 and April 30, 2018 (the “Existing Credit
Agreement”), pursuant to which the Existing Banks have made available to the
Borrower a revolving credit facility (the “Existing Revolving Facility”);
WHEREAS, the Borrower has requested that the Banks and the Administrative Agent
amend the Existing Credit Agreement in the form of this Agreement, and the Banks
and the Administrative Agent are willing to amend the Existing Credit Agreement
in its entirety on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“2023 Notes Indenture” means, collectively, the Indenture dated as of April 30,
2013 between the Borrower and Wilmington Trust, National Association, as
Trustee, as supplemented by the First Supplemental Indenture dated as of May 15,
2013 and the Second Supplemental Indenture dated as of May 15, 2013, and the
notes issued thereunder.
“2024 Notes Indenture” means, collectively, the Senior Notes Indenture dated as
of September 23, 2016 among the Borrower, the guarantors party thereto and U.S.
Bank National Association, as Trustee, and the notes issued thereunder.


1


128384814_9

--------------------------------------------------------------------------------









“Accession Agreement” has the meaning specified in Section 2.17.
“Additional Bank” has the meaning specified in Section 2.01(a).
“Administrative Agent” has the meaning specified in the introduction hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.
“Advance” means an advance made by a Bank to the Borrower pursuant to Article
II.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.
“Agreement” has the meaning specified in the introduction hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or
“Facility Fee Rate”, as the case may be, based upon the Moody’s Rating and the
S&P Rating:


2


128384814_9

--------------------------------------------------------------------------------









Rating Level
Ratings (Moody’s/ S&P)
Facility Fee Rate
(bps per annum)
Eurodollar Rate Spread
(bps per annum) after the end of the Limitation Period
Eurodollar Rate Spread
(bps per annum) during the Limitation Period
Base Rate Spread
(bps per annum) after the end of the Limitation Period
Base Rate Spread
(bps per annum) during the Limitation Period
Rating Level 1
≥ Baa1 or BBB+
12.5
100.0
125.0
0.0
25.0
Rating Level 2
Baa2 or BBB
15.0
110.0
135.0
10.0
35.0
Rating Level 3
Baa3 or BBB-
20.0
117.5
142.5
17.5
42.5
Rating Level 4
Ba1 or BB+
25.0
137.5
162.5
37.5
62.5
Rating Level 5
< Ba1 and BB+ or unrated
30.0
170.0
195.0
70.0
95.0



; provided that so long as the Borrower and its Subsidiaries shall have
demonstrated, by delivery of the financial statements pursuant to Sections
6.02(b) and (c) and the certificate pursuant to Section 6.02(e) to the
Administrative Agent no later than the due dates specified therein, a Debt to
Cash Flow Ratio of less than 2.25 to 1.00 for the twelve month period ending on
the fiscal quarter then most recently ended, the Eurodollar Rate Spread (bps per
annum) referenced in the immediately preceding table shall be 5.0 bps less than
the applicable rates set forth in such table above for all rating levels,
commencing one (1) Business Day following the receipt of such financial
statements and such certificate by the Administrative Agent and through and
including the date of receipt by the Administrative Agent of such financial
statements and such certificate for the next fiscal quarter end date, at which
point, the Eurodollar Rate Spread (bps per annum) shall be recalculated again in
accordance with the applicable rates set forth in the table above and this
proviso; provided however that if such financial statements and certificate are
not delivered to the Administrative Agent by the due dates specified in such
Sections, then immediately following the applicable due date, the Eurodollar
Rate Spread (bps per annum) shall be calculated in accordance with the
applicable rates set forth in the table above (and the 5.0 bps discount
contemplated under this proviso shall not apply) until one (1) Business Day
following the receipt of such financial statements and such certificate by the
Administrative Agent for the next fiscal quarter end date, at which point, the
Eurodollar Rate Spread (bps per annum) shall be recalculated again in accordance
with the applicable rates set forth in the table above and this proviso.
For the purposes of this definition, (a) if a Moody’s Rating or, an S&P Rating
shall not be in effect (other than by reason of the circumstances referred to in
the last sentence of this definition), then the applicable rating agency shall
be deemed to have established a rating in Rating Level 5 (as set forth in the
table above); (b) if the Moody’s Rating and the S&P Rating shall fall within
different Rating Levels, the Applicable Rate shall be based on the higher of the
two ratings unless the ratings differ by more than one Rating Level, in which
case the Applicable Rate shall be based on the Rating


3


128384814_9

--------------------------------------------------------------------------------









Level one level above that corresponding to the lower rating (in each case, for
which purposes, Rating Level 1 is the highest and Rating Level 5 is the lowest);
and (c) if the Moody’s Rating or the S&P Rating shall be changed (other than as
a result of a change in the rating system of Moody’s or S&P), such change shall
be effective as of the date on which it is first publicly announced by Moody’s
or S&P. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such rating change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Banks shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
Notwithstanding anything to the contrary herein, (a) as of the Third Amendment
Effective Date, the Applicable Rate shall be based upon Rating Level 5 and shall
continue to be based upon Rating Level 5 for one hundred eighty (180) days
following the Third Amendment Effective Date, (b) as of the Fifth Amendment
Effective Date, the Applicable Rate shall be based upon Rating Level 5 and shall
continue to be based upon Rating Level 5 until termination of the Limitation
Period and (c) thereafter the Applicable Rate shall be based upon the Moody’s
Rating and the S&P Rating as set forth in the table above.
“Applicable Usury Laws” means the Texas Finance Code, any other law of the State
of Texas limiting interest rates or the amount of interest that may lawfully be
charged and any applicable Federal law to the extent that it permits Banks to
contract for, charge, reserve or receive a greater amount of interest than under
the Texas Finance Code or other laws of the State of Texas.
“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C.
“Availability Period” means the period of time commencing on the Fourth
Amendment Effective Date and ending on the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law , regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.


4


128384814_9

--------------------------------------------------------------------------------









“Bank of America Fee Letter” means the Fee Letter dated August 19, 2016 among
the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Banks” means the Persons with a Commitment or an outstanding Advance as of the
Fourth Amendment Effective Date and each other Person that shall have become a
party hereto as a “Bank” pursuant to an Assignment or an Accession Agreement,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00% and if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a)(i).
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include “plan assets,” as defined by
Section 3(42) of ERISA, of any such “employee benefit plan” or “plan”.
“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.
“Borrower” has the meaning specified in the introduction hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made to the Borrower by each of the Banks pursuant to Section 2.01.
“Brinker Florida” has the meaning specified in the introduction hereto.


5


128384814_9

--------------------------------------------------------------------------------









“Brinker Payroll” has the meaning specified in the introduction hereto.
“Brinker Restaurant” has the meaning specified in the introduction hereto.
“Brinker Texas” has the meaning specified in the introduction hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advances, means any such day that is
also a London Banking Day.
“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.
“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is the Administrative Agent, an Affiliate of
the Administrative Agent, a Bank or an Affiliate of a Bank or (b) is a party to
a Cash Management Agreement at the time it (or its applicable Affiliate) becomes
a Bank (either on the Third Amendment Effective Date, prior to, or thereafter as
an Eligible Assignee), or (c) prior to the time such Person became a Bank, an
Affiliate of a Bank, Administrative Agent or an Affiliate thereof, such Person
entered into a Cash Management Agreement that was in effect on the Effective
Date, in each case in its capacity as a party to such Cash Management Agreement.
“Change in Law” means the occurrence, after the Effective Date, of any
introduction of or any change (including without limitation, but without
duplication, any change by way of imposition or increase of reserve requirements
included, in the case of Eurodollar Rate Advances, in the Eurodollar Rate
Reserve Percentage) in or in the interpretation, application or applicability of
any law, regulation, guideline or request from any central bank or other
governmental authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Code” means, as appropriate, the Internal Revenue Code of 1986.


6


128384814_9

--------------------------------------------------------------------------------









“Collateral” means
(a)    all accounts (as defined in the UCC);
(b)    all inventory (as defined in the UCC) and all restaurant supplies;
(c)    all Intellectual Property;
(d)    all Pledged Equity;
(e)    all Pledged Debt;
(f)    all other assets and personal property that is or is intended under the
terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties;
(g)    all books and records relating to any of the foregoing (including, to the
extent relating to the foregoing, customer data, credit files, ledgers, computer
programs, printouts, and other computer materials and records (and all media on
which such data, files, programs, materials and records are or may be stored));
and
(h)    all proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies, to the extent related to a loss related to the foregoing.
In no event shall “Collateral” include any of the Excluded Assets.
“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, security agreement supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.10, and each of the other agreements, instruments or
documents, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Loan Party that, now or
hereafter, creates or purports to create a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of any the
Administrative Agent or a Bank for the benefit of the Administrative Agent, the
Banks and the other Secured Parties, as secured party, as any of the foregoing
may be amended, restated and/or modified from time to time.
“Commitment” means, at any time, whether used or unused, the obligation of each
Bank to make Advances in an aggregate amount up to and including the amount set
forth opposite such Bank’s name on Schedule VIII hereto under the caption
“Commitments” or in an Assignment, as such amount may be terminated, reduced or
increased pursuant to Section 2.05, Section 2.17, Section 8.01 or Section 10.06.
“Commitment Letter” means the Commitment Letter dated as of August 19, 2016
among the Borrower, Bank of America, JPMCB, Wells Fargo Bank and the Joint Lead
Arrangers.


7


128384814_9

--------------------------------------------------------------------------------









“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information” has the meaning specified in Section 10.12.
“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.
“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.
“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.
“Covered Entity” has the meaning specified in Section 10.21(b).
“Credit Documents” means this Agreement, including schedules and exhibits
hereto, the Notes, the Fee Letters, the Collateral Documents, and each other
agreement, instrument or document executed by the Borrower or any Guarantor at
any time in connection with this Agreement and any amendments, modifications or
supplements hereto or to any other Credit Document or waivers hereof or to any
other Credit Document.
“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of such Person under or relating to letters of
credit or guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iii) of this definition. For the purposes of this
Agreement, the term Debt shall not include any obligation of the Borrower or a
Guarantor incurred by entering into, or by guaranteeing, any transaction that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, foreign exchange transaction,
currency swap or option or any similar transaction.
“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).
“Default” has the meaning specified in Section 8.01.
“Defaulting Bank” means, subject to Section 2.18(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances within three
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be


8


128384814_9

--------------------------------------------------------------------------------









specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent or any Bank that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (unless such writing or public statement relates to such Bank’s
obligation to fund an Advance hereunder and states that such position is based
on such Bank’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) (provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) or taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iv) become the subject of a Bail-in Action;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a governmental authority.
“Default Rate” has the meaning specified in Section 2.10(e).
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


9


128384814_9

--------------------------------------------------------------------------------









“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of (i) gains on sales of assets not
in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or agreement approved by the Board of
the Borrower (to the extent such expenses are included in earnings from
continuing operations) and (iv) extraordinary items, as determined under GAAP,
but without deducting federal, state, foreign and local income taxes and
Interest Expense; provided, however, any items (including, without limitations,
any and all costs, expenses and losses) related to the Coronavirus (also known
as COVID-19) pandemic shall not in any event constitute an extraordinary item or
a non-recurring non-ordinary course item for purposes of this definition.
“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets not in the ordinary course of business (to the extent such gains are
included in earnings from continuing operations), (ii) any non-recurring,
non-cash charges or losses not in the ordinary course of business (to the extent
such charges or losses are included in earnings from continuing operations),
(iii) any non-cash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
the Borrower or any Subsidiary pursuant to a written plan or agreement approved
by the Board of the Borrower (to the extent such expenses are included in
earnings from continuing operations) and (iv) extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization; provided, however, any
items (including, without limitations, any and all costs, expenses and losses)
related to the Coronavirus (also known as COVID-19) pandemic shall not in any
event constitute an extraordinary item or a non-recurring non-ordinary course
item for purposes of this definition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
3.01 and Section 3.02 shall have been satisfied (or waived in accordance with
Section 10.01).


10


128384814_9

--------------------------------------------------------------------------------









“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower (such acceptance not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
provided such acceptance unless it shall specify otherwise in a written notice
to the Administrative Agent within five (5) Business Days after having received
written notice of the proposed assignment from the Administrative Agent) and
(iii) a finance company, insurance company or other financial institution (not
already covered by clause (ii) of this definition) or fund (whether a
corporation, partnership or other entity) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $1,000,000,000, or any other
Person, and in the case of each such Person in this clause (iii), acceptable to
the Administrative Agent and, unless a Default has occurred and is continuing,
the Borrower (provided that the Borrower shall be deemed to have provided such
acceptance unless it shall specify otherwise in a written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of the proposed assignment from the Administrative Agent).
Notwithstanding anything to the contrary contained herein, neither a Defaulting
Bank, nor the Borrower or any Guarantor or any Affiliate of either thereof shall
constitute an Eligible Assignee.
“Environment” has the meaning set forth in 42 U.S.C. §9601(8) (1982).
“Environmental Protection Statute” means any local, state or federal law,
statute, regulation, order, consent decree or other Governmental Requirement,
domestic or foreign, arising from or in connection with or relating to the
protection or regulation of the Environment, including, without limitation,
those laws, statutes, regulations, orders, decrees and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant, wherever located.
“Equal and Ratable Assets” means, collectively, (a) any Principal Property and
(b) any shares of Capital Stock or Debt issued by any Restricted Subsidiary
(which capitalized terms, for purposes of this definition, shall mean and refer
to the defined terms included in the 2023 Notes Indenture and the 2024 Notes
Indenture as in effect on the Fifth Amendment Effective Date).
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


11


128384814_9

--------------------------------------------------------------------------------









“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in an Assignment (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means:
(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;

(b)
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two London Banking Days prior to such date for U.S. Dollar deposits with a term
of one month commencing that day; and

(c)
if the Eurodollar Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% for purposes of this Agreement.

“Eurodollar Rate Advance” means any Advance as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in
Article II.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Advances.
“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.


12


128384814_9

--------------------------------------------------------------------------------









“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Assets” means (a) solely to the extent that the notes issued pursuant
to the 2023 Notes Indenture remain outstanding, any Equal and Ratable Assets;
(b) assets and personal property for which a pledge thereof or a security
interest therein is prohibited by Applicable Law (including any legally
effective requirement to obtain the consent of any Governmental Authority) after
giving effect to the applicable anti-assignment clauses of the UCC and other
Applicable Law, other than the proceeds and products thereof the assignment of
which is expressly deemed effective under the UCC or other Applicable Law
notwithstanding such prohibition; (c) (i) any “margin stock”; (ii) Equity
Interests of any Person to the extent, and for so long as, the pledge of such
Equity Interests would be prohibited by the terms of any applicable joint
venture agreement or shareholders’ agreement applicable to such Person, after
giving effect to the applicable anti-assignment clauses of the UCC and other
Applicable Law; and (iii) solely to the extent reasonably determined by the
Borrower and consented to by the Administrative Agent in writing that granting a
security interest in such Equity Interests of such Subsidiaries would be
reasonably likely to result in material adverse tax consequences to any Loan
Party, voting Equity Interests in any Foreign Subsidiary in excess of 65% of the
total issued and outstanding voting Equity Interests of such Subsidiaries; (d)
any general intangible, permit, lease, license, contract (solely to the extent
the counterparty of such lease or contract is not a Loan Party or any of their
respective Affiliates) or other asset of such Loan Party to the extent the grant
of a security interest in such asset in the manner contemplated by the
Collateral Documents, under the terms thereof or under Applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided, that, (i) any such limitation described in
the foregoing clause (d) on the security interests granted pursuant to the
Collateral Documents shall only apply to the extent that any such prohibition is
not rendered ineffective pursuant to the UCC or other Applicable Law (including
under any insolvency, bankruptcy, reorganization, receivership or other debtor
relief law) or principles of equity, and (ii) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in any Applicable Law or asset (or document governing such asset), to the extent
sufficient to permit any such item to become Collateral, or upon the granting of
any such consent, or waiving or terminating any requirement for such consent, a
security interest in such asset shall be automatically and simultaneously
granted under the Collateral Documents and shall be included as Collateral; (e)
any “intent-to-use” application for registration of a trademark of such Loan
Party filed in the United States Patent and Trademark Office pursuant to Section
1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; (f) any interests in real property; (g) solely to the
extent reasonably determined by the Borrower and consented to by the
Administrative Agent in writing that granting a security interest in such debt
or receivables of such Subsidiaries would be reasonably likely to result in
material adverse tax consequences to any Loan Party, any debt (including any
(Debt) or receivables owed (or treated as owed for U.S. federal income tax
purposes) by any Subsidiary of any Loan Party that is a Foreign Subsidiary (or
any Subsidiary of any such Foreign Subsidiary) to the Borrower or any


13


128384814_9

--------------------------------------------------------------------------------









other Loan Party; and (h) any other assets if and for so long as the
Administrative Agent and the Borrower agree in writing that the cost of creating
or perfecting pledges or security interests in such assets shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom; provided
that notwithstanding anything herein to the contrary, Excluded Assets shall not
include any proceeds, replacements or substitutions of the foregoing property
(unless such proceeds, replacements or substitutions otherwise constitute
Excluded Assets).
“Excluded Subsidiary” means (a) any Subsidiary (including any regulated entity
that is subject to net worth or net capital or similar capital and surplus
restrictions) that is prohibited or restricted by Applicable Law or by a
contractual obligation (solely to the extent the counterparty of such
contractual obligation is not a Loan Party or any of their respective
Affiliates) from providing a guaranty or if such guaranty would require
governmental (including regulatory) or third party (other than any Loan Party or
their respective Affiliates) consent, approval, license or authorization
pursuant to such contractual obligation (unless such consent, approval, license
or authorization has been obtained or is received after commercially reasonable
efforts to obtain the same, which efforts may be requested by the Administrative
Agent); (b) any Domestic Subsidiary that is not a Material Subsidiary; (c) any
Real Property Holding Company; and (d) any Subsidiary with respect to which the
Borrower and the Administrative Agent agree in writing that the burden or cost
(including any adverse tax consequences to the Borrower or any of the Borrower’s
Subsidiaries) of providing a guaranty will outweigh the benefits to be obtained
by the Secured Parties therefrom.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranteed
Obligations of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranteed Obligations thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranteed Obligations of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranteed Obligations or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Bank or required to be withheld or deducted from
a payment to the Administrative Agent or any Bank, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Bank being organized under the laws of, or having its principal office
or, in the case of any Bank, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the
Administrative Agent or any Bank with respect to an applicable interest in a
Borrowing or Commitment pursuant to a law in effect on the date on which (i)
such Bank acquires such interest in the Borrowing or Commitment (other than
pursuant to an assignment request by the Borrower


14


128384814_9

--------------------------------------------------------------------------------









under Section 2.13) or (ii) such Bank changes its Applicable Lending Office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Bank's assignor immediately
before such Bank became a party hereto or to such Bank immediately before it
changed its Applicable Lending Office, (c) Taxes attributable to the
Administrative Agent’s or such Bank’s failure to comply with Section 2.15(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Banks” has the meaning specified in the recitals hereto.
“Existing Commitment” has the meaning specified in Section 2.01(a).
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Revolving Facility” has the meaning specified in the recitals hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letters” means, collectively, the Bank of America Fee Letter, the JPMCB Fee
Letter, the Wells Fargo Fee Letter, the Upfront Fee Letter, the Third Amendment
Fee Letter, Fourth Amendment Fee Letter and the Fifth Amendment Fee Letter.
“Fifth Amendment Effective Date” means March 31, 2020.
“Fifth Amendment Fee Letter” means the Fee Letter dated March 31, 2020 among the
Borrower, Bank of America and BofA Securities, Inc.
“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.


15


128384814_9

--------------------------------------------------------------------------------









“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction other than the United States of America.
“Fourth Amendment Effective Date” means December 5, 2019.
“Fourth Amendment Fee Letter” means the Fee Letter dated December 5, 2019 among
the Borrower, Bank of America and BofA Securities, Inc.
“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.
“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.
“Guarantor” has the meaning specified in the introduction hereto.
“Guarantor Joinder” has the meaning specified in Section 6.09.
“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute.
“Hazardous Waste” has the meaning set forth in 42 U.S.C. §6903(5) and shall also
include each other substance considered to be a hazardous waste under any
Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).
“Hedge Bank” means any Person that either (a) at the time it enters into a Swap
Contract required or permitted under Article VI or VII, is the Administrative
Agent, an Affiliate of the Administrative Agent, a Bank or an Affiliate of a
Bank, (b) is a party to a Swap Contract required or permitted under Article VI
or VII at the time it (or its applicable Affiliate) becomes a Bank (either on
the Third Amendment Effective Date, prior to, or thereafter as an Eligible
Assignee), or (c) prior to the time such Person became a Bank, an Affiliate of a
Bank, Administrative Agent or an Affiliate thereof, such Person entered into a
Swap Contract that was in effect on the Effective Date, in each case in its
capacity as a party to such Swap Contract.
“Impacted Advances” has the meaning assigned to such term in Section 2.14(b).
“Increasing Bank” has the meaning specified in Section 2.17.
“Indemnified Person” has the meaning specified in Section 10.04(b).


16


128384814_9

--------------------------------------------------------------------------------









“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower hereunder and (b) to the extent not otherwise described in (a), Other
Taxes.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.
“Intellectual Property” means, collectively, all intellectual property of a
Person, including, without limitation, (a) inventions, designs, patents, patent
applications, copyrights, copyright applications, trademarks, trademark
applications, service marks, trade secrets, confidential or proprietary
information, customer list, know-how, software, and databases; (b) all
embodiments or fixations thereof and all related documentation, applications,
registrations and franchises; (c) all licenses or other rights to use any of the
foregoing; and (d) all books and records relating to the foregoing.
“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.
“Interest Payment Date” means, (i) (a) as to any Eurodollar Rate Advance, the
last day of each Interest Period applicable to such Eurodollar Rate Advance and
the Termination Date; provided, however, that if any Interest Period for a
Eurodollar Rate Advance exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Advance, the last Business
Day of each March, June, September and December and the Termination Date and
(ii) as to any Advance, the earliest of (a) the Termination Date, (b) the date
of demand therefor with respect to interest accruing under Section 2.07(b) and
Section 2.10(e), and (c) the date of any prepayment of any Advance, whether or
not such prepayment is otherwise permitted hereunder
“Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower in its
Notice of Borrowing; provided that:
(a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Advance, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b)
any Interest Period pertaining to a Eurodollar Rate Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;



17


128384814_9

--------------------------------------------------------------------------------









(c)
no Interest Period shall extend beyond the Termination Date; and

(d)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising the same Borrowing shall be of the same duration.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period. The Administrative Agent shall
promptly advise each Bank in writing of each Interest Period so selected by the
Borrower with respect to each Borrowing.
“Investments” has the meaning specified in Section 7.07.
“JPMCB” means JPMorgan Chase Bank, N.A.
“JPMCB Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, and JPMCB.
“Joint Lead Arrangers” means BofA Securities, Inc., JPMCB, Wells Fargo
Securities, LLC, SunTrust Robinson Humphrey, Inc. and MUFG Bank, Ltd. (formerly
known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in their capacities as joint
lead arrangers and bookrunners for the credit facility provided for herein.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 2.14(d).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).


18


128384814_9

--------------------------------------------------------------------------------









“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).
“Limitation Period” means the period commencing on the Fifth Amendment Effective
Date and ending on the date the Borrower demonstrates compliance with each
financial covenant set forth in Section 7.01 for the fiscal quarter ending
September 23, 2020 by delivery of the financial statements pursuant to Section
6.02(b) and the certificate pursuant to Section 6.02(e) to the Administrative
Agent no later than the due date specified therein.
“Liquid Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
guaranteed or insured by, the United States of America or any agency or
instrumentality thereof;

(b)
(i) negotiable or nonnegotiable certificates of deposit, time deposits, bankers’
acceptances or other similar banking arrangements maturing within twelve (12)
months from the date of acquisition thereof (“bank debt securities”), issued by
(A) any Bank or any Affiliate of any Bank or (B) any other foreign or domestic
bank, trust company or financial institution which has a combined capital
surplus and undivided profit of not less than $100,000,000 or the U.S. Dollar
equivalent thereof, if at the time of deposit or purchase, such bank debt
securities are rated not less than “BB” (or the then equivalent) by the rating
service of S&P or of Moody’s, (ii) commercial paper issued by (A) any Bank or
any Affiliate of any Bank or (B) any other Person if at the time of purchase
such commercial paper is rated not less than “A-2” (or the then equivalent) by
the rating service of S&P or not less than “P-2” (or the then equivalent) by the
rating service of Moody’s, or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or a Guarantor, (iii) debt or other
securities issued by (A) any Bank or Affiliate of any Bank or (B) or any other
Person, if at the time of purchase such Person’s debt or equity securities are
rated not less than “BB” (or the then equivalent) by the rating service of S&P
or of Moody’s, or upon the discontinuance of both such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower or a Guarantor and (iv) marketable securities of a
class registered pursuant to Section 12(b) or (g) of the Exchange Act;

(c)
repurchase agreements relating to investments described in clauses (a) and (b)
above with a market value at least equal to the consideration paid in connection
therewith, with any Person who has a combined capital surplus and undivided
profit of not less than $100,000,000 or the U.S. Dollar equivalent thereof, if
at the time of entering into such agreement the debt securities of such Person
are rated not less than “BBB” (or the then equivalent) by the rating service of
S&P or of Moody’s, or upon



19


128384814_9

--------------------------------------------------------------------------------









the discontinuance of both such services, such other nationally recognized
rating service or services, as the case may be, as shall be selected by the
Borrower or a Guarantor; and
(d)
shares of any mutual fund registered under the Investment Company Act of 1940
which invests solely in underlying securities of the types described in clauses
(a), (b) and (c) above.

“Loan Party” means, collectively, the Borrower and each Guarantor.
“LOC Bank” means any Person that has issued (or issues) a performance or
financial letter of credit for the account of any Loan Party or any Subsidiary
of a Loan Party. For the avoidance of doubt (i) at any point that a Bank ceases
to be a Bank then such Person (and any Affiliate of such Person) shall cease to
be a LOC Bank and (ii) at such time the issuer of any performance or financial
letter of credit for the account of the Borrower and/or any (or one or more)
Subsidiary of the Borrower becomes a Bank (or becomes an Affiliate of a Bank)
such Person shall automatically become a LOC Bank until such time that such
Person (or Affiliate of such Person) ceases to be a Bank.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Majority Banks” means at any time Banks holding more than fifty percent (50%)
of the sum of (i) the then aggregate unpaid principal amount of all Advances
held by the Banks, and (ii) the aggregate unused Total Commitments; provided
that any Commitment of, and the portion of any Advances held or deemed held by,
any Defaulting Bank shall be excluded for purposes of making a determination of
Majority Banks.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or
(b) adversely affects the legality, validity or enforceability of this
Agreement, any Note, the Bank of America Fee Letter, the JPMCB Fee Letter, the
Wells Fargo Fee Letter or the Upfront Fee Letter or (c) causes a Default.
“Material Subsidiary” means, as of any date of determination, each Subsidiary of
the Borrower (a) whose gross revenues for the trailing four consecutive fiscal
quarter period (when taken together with the gross revenues of the Subsidiaries
of such Subsidiary for such period) were equal to or greater than 2.0% of the
consolidated gross revenues of the Borrower and the Subsidiaries for such
Period, in each case determined in accordance with GAAP, (b) whose assets
(including Equity Interests in other Subsidiaries) equal to or greater than 2.0%
of the consolidated total assets of the Borrower and its Subsidiaries, in each
case determined in accordance with GAAP, or (c) who owns or holds any material
Intellectual Property; provided, however, that if at any time and from time to
time after the date which is thirty (30) days after the Fifth Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion), Domestic Subsidiaries that are not Loan Parties
solely because they do not meet the threshold set forth in the


20


128384814_9

--------------------------------------------------------------------------------









preceding clause (a), (b) or (c), comprise in the aggregate more than (when
taken together with the gross revenues of the Subsidiaries of such Subsidiaries
for the relevant period) (x) 10.0% of the consolidated gross revenues of the
Borrower and the Subsidiaries or (y) 10.0% of the consolidated total assets
(including Equity Interests in other Subsidiaries) of the Borrower and the
Subsidiaries for such period, then the Borrower shall, not later than sixty (60)
days after the date by which financial statements for such period were required
to be delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more such Domestic Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Section 6.11 with
respect to any such Subsidiaries (to the extent applicable).
“Maximum Rate” means at the particular time in question the maximum non-usurious
rate of interest which, under Applicable Usury Law, may then be contracted for,
taken, reserved, charged or received under this Agreement, the Notes or under
any other agreement entered into in connection with this Agreement or the Notes.
If such maximum non-usurious rate of interest changes after the date hereof, the
Maximum Rate shall, from time to time, be automatically increased or decreased,
as the case may be, as of the effective date of each change in such maximum
rate, in each case without notice to Borrower.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Moody’s Rating” means, at any time, the Borrower’s senior unsecured
indebtedness rating then most recently announced by Moody’s.
“Non-U.S. Bank” has the meaning specified in Section 2.15(e).
“Notes” means a promissory note of the Borrower payable to the order of any
Bank, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from Advances.
“Notice of Borrowing” has the meaning specified in Section 2.02.
“Notice of Prepayment” means a notice of prepayment with respect to an Advance,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligated Party” has the meaning specified in Section 4.03.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Advance, Secured Cash Management Agreement,
Secured Hedge Agreement or Secured Bilateral Letter of Credit whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue


21


128384814_9

--------------------------------------------------------------------------------









after the commencement by or against any Loan Party of any proceeding under any
law relating to bankruptcy, insolvency or reorganization or relief of debtors
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided, however, that
the “Obligations” of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party. Without limiting the foregoing, the Obligations
include the obligation to pay principal, interest, Secured Bilateral Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Credit Document.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Bank, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Bank and the jurisdiction imposing such Tax (other than
connections arising from such Administrative Agent or Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any provision hereof, or sold or assigned an
interest in any Advance or Borrowing or in this Agreement or any Note or other
Credit Document).
“Other Taxes” has the meaning specified in Section 2.15(b).
“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
“Participant Register” has the meaning specified in Section 10.06(e).
“Permitted Liens” means, with respect to any Person, Liens:
(a)
for taxes, assessments or governmental charges or levies on property of such
Person incurred in the ordinary course of business to the extent the failure to
pay such taxes, assessments or governmental charges or levies would not be in
breach of Sections 6.01 and 6.06;

(b)
imposed by law, such as landlords’, carriers’, warehousemen’s and mechanics’
liens and other similar Liens arising in the ordinary course of business
securing obligations



22


128384814_9

--------------------------------------------------------------------------------









which are not overdue for a period of more than sixty (60) days or which are
being contested in good faith and by appropriate proceedings;
(c)
arising in the ordinary course of business (i) out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of such Person or (ii) which were not incurred
in connection with the borrowing of money and do not in the aggregate materially
detract from the value or use of the assets of the Borrower and its Subsidiaries
in the operation of their business;

(d)
securing Debt existing on the Fifth Amendment Effective Date and listed on the
attached Schedule III or reflected in the financial statements referenced in
Section 5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the Fifth Amendment Effective Date ;

(e)
constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person;

(f)
securing judgments against such Person which are being appealed;

(g)
on real property acquired by such Person after the Second Amendment Effective
Date and securing only Debt of such Person incurred to finance the purchase
price of such property, provided that any such Lien is created within one
hundred eighty (180) days of the acquisition of such property;

(h)
other than those Liens otherwise permitted above, Liens securing Debt of the
Borrower and its Subsidiaries in an aggregate outstanding amount at any time not
to exceed $25,000,000;

(i)
Liens existing on property owned by a Person whose Equity Interests, or all or
substantially all of whose assets, were acquired by the Borrower or one of its
Subsidiaries after the Second Amendment Effective Date at the time of such
acquisition; provided that such Liens are not created in connection with or in
contemplation of such acquisition and do not attach to any other assets or
assets of any other Person, as applicable;

(j)
Liens granted pursuant to the terms of the Credit Documents;



23


128384814_9

--------------------------------------------------------------------------------









(k)
Liens granted in cash collateral (including any associated deposit or securities
accounts) to secure obligations incurred in connection with the issuance of
letters of credit, bank guaranties, bankers acceptances and similar instruments;
or

(l)
Liens granted in Principal Properties to secure obligations incurred in
connection with Sale-Leaseback Transactions otherwise permitted to be
consummated in accordance with the terms of this Agreement.

Notwithstanding anything herein to the contrary, no Loan Party or any of its
Subsidiaries shall create, assume, incur or suffer to exist, any Lien on or in
respect of any of its Intellectual Property or any of its Principal Properties,
in each case, except as permitted under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Platform” has the meaning specified in Section 6.02.
“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
“Pledged Debt” means all of the payment and other rights with respect to Debt
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Pledged Equity” means all of the Equity Interests that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Principal Property” means all restaurant or related equipment and real
property, in each case which is owned by the Borrower or a Subsidiary and which
constitutes all or part of any restaurant located within the United States or
Canada.
“Private Bank” has the meaning specified in Section 6.02.
“Projections” has the meaning specified in Section 5.13.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Bank” has the meaning specified in Section 6.02.


24


128384814_9

--------------------------------------------------------------------------------









“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.
“Rating Level” means the applicable rating level as set forth in the table under
the definition of the Applicable Rate.
“Real Property Holding Company” means any Subsidiary of the Borrower designated
as such by the Borrower in a writing delivered to the Administrative Agent,
which writing shall include a certification that the principal business of such
Subsidiary consists of owning, leasing, dealing in or developing real property.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any executive, senior or other vice president,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.


25


128384814_9

--------------------------------------------------------------------------------









“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution a UK Resolution Authority.
“Sale-Leaseback Transactions” has the meaning specified in Section 7.03(c).
“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any applicable
full-scope Sanctions (at the date of this Agreement, Cuba, Iran, North Korea,
Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50% or more owned by any such
Person or Persons described in clause (a) and (b).
“Sanctions” means applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.
“SEC” means the United States Securities and Exchange Commission (and any
successor thereto).
“SEC Filing” means a report or statement filed with the SEC pursuant to Section
13, 14, or 15(d) of the Exchange Act and the regulations thereunder.
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of September 13, 2016, by and among the Borrower, the Guarantors party
thereto, the Banks party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the date on which the conditions set
forth in Section 3 of the Second Amendment shall have been satisfied (or waived
in accordance with Section 10.01).
“Secured Bilateral Letter of Credit” means any performance or financial letter
of credit that is issued by a LOC Bank for the account of any Loan Party or any
Subsidiary of a Loan Party;


26


128384814_9

--------------------------------------------------------------------------------









provided that the aggregate amount of all such Secured Bilateral Letters of
Credit shall not exceed $35,000,000.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary of a Loan Party and
any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party or any
Subsidiary of a Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Banks, the
Hedge Banks, the Cash Management Banks, the LOC Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” has the meaning specified in Section 6.10.
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.


27


128384814_9

--------------------------------------------------------------------------------









“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 1).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P.
“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided,
however, “Swap Contracts” shall not include any equity based derivative or
similar transaction whether documented pursuant to a Master Agreement or
otherwise.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes
“Taxes” has the meaning specified in Section 2.15(a).
“Termination Date” means the earliest of (i) September 12, 2021, (ii) (a) the
date of termination in whole of all of the Commitments in accordance with
Section 2.05 and (b) the repayment of all of the aggregate Advances of all Banks
in accordance with Section 2.05 and Section


28


128384814_9

--------------------------------------------------------------------------------









2.06, and (iii) the termination of the Total Commitment of all Banks pursuant to
Section 8.01, provided that if such date shall not be a Business Day, the
Termination Date shall be the immediately preceding Business Day.
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any member of the Controlled
Group under Section 4064 of ERISA upon the termination of a Plan or Plan, or
(iii) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
“Third Amendment Effective Date” means April 30, 2018.
“Third Amendment Fee Letter” means the Fee Letter dated April 30, 2018 among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Third Party Funds” has the meaning specified in Section 10.05.
“Total Commitment” means, with respect to a Bank, at any time, the aggregate
amount of the Commitments (whether used or unused) of such Bank, and with
respect to all the Banks, at any time, the aggregate amount of the Commitments
(whether used or unused) of all Banks, in each case, as in effect at such time.
“Type” means, with respect to any Advance, its character as either a Eurodollar
Rate Advance or Base Rate Advance.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of Texas.
“UFCA” means the Uniform Fraudulent Conveyance Act.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


29


128384814_9

--------------------------------------------------------------------------------









“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” means the United States of America.
“Upfront Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, Bank of America, JPMCB, Wells Fargo Bank and the Joint Lead Arrangers.
“UFTA” means the Uniform Fraudulent Transfer Act.
“U.S. Dollars” and “$” mean the lawful currency of the United States of America.
“Wells Fargo Fee Letter” means the Fee Letter dated August 19, 2016 between the
Borrower and Wells Fargo Securities, LLC.
“Wells Fargo Bank” means Wells Fargo Bank, National Association.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers
Section 1.02.     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”
Section 1.03.     Accounting Terms. All accounting and financial terms not
specifically defined herein and the compliance with each covenant contained
herein with respect to financial matters (unless a different procedure is
otherwise set forth herein) shall be construed in accordance with GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded. If subsequent to
the date hereof any change shall occur in GAAP or in the application thereof and
such change shall affect the calculation of any financial covenant, or any other
provision, set forth herein, then if the Borrower, by notice to the
Administrative Agent, shall request an amendment to any such financial covenant
or other provision to eliminate the effect of such change on such financial
covenant or other provision (or if the Administrative Agent or the Majority
Banks, by notice to the Borrower, shall request


30


128384814_9

--------------------------------------------------------------------------------









an amendment to any such financial covenant or other provision for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then the parties hereto shall
enter into negotiations in an effort to agree upon such an amendment and, until
such notice shall have been withdrawn or such amendment shall have become
effective in accordance herewith, such financial covenant or other provision
shall be calculated or interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective.
Without limiting the foregoing, leases shall continue to be, for all purposes of
this Agreement, classified and accounted for on a basis consistent with that
reflected in the audited financial statements of the Borrower last delivered to
the Administrative Agent prior to the Third Amendment Effective Date,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
Section 1.04.     Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified.
Unless the context requires otherwise, references herein or in any Credit
Document or any other agreement or document to this Agreement shall be construed
to refer to this Agreement as may be further amended, amended and restated,
restated, supplemented or modified from time to time in accordance with the
terms hereof.
Section 1.05.     Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is used in the inclusive
sense of “and/or.” Unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (d) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and


31


128384814_9

--------------------------------------------------------------------------------









“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(c)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
Section 1.06.     Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE II.    

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01.     The Advances. Each Bank, severally and for itself alone, on
the terms and conditions hereinafter set forth, hereby agrees to make Advances
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount outstanding not to exceed at any time such Bank’s
Commitment. Notwithstanding anything herein to the contrary, at all times during
the Limitation Period, the aggregate principal amount of Advances outstanding
hereunder at any time shall not exceed $800,000,000. Each Borrowing of Advances
shall be in an aggregate amount of not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and shall consist of Advances of the
same Type made to the Borrower on the same day by the Banks ratably according to
their respective Commitments and in the case of Advances that are Eurodollar
Rate Advances, having the same Interest Period. Within the limits of each Bank’s
Commitment, the Borrower may borrow, prepay pursuant to Section 2.06(b) and
reborrow.
Section 2.02.     Requests for Advances. During the applicable Availability
Period, each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) (a) in the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, at least three (3) Business Days prior to the date of
the proposed Borrowing, and (b) in the case of a proposed Borrowing comprised of
Base Rate Advances, on the Business Day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt


32


128384814_9

--------------------------------------------------------------------------------









notice thereof by telecopy. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing (including by telecopy), in substantially the
form of Exhibit B hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Notice of Borrowing shall refer to this Agreement and shall specify (i) the
requested date of such Borrowing (which shall be a Business Day), (ii) the
requested Type of Advances comprising such Borrowing, (iii) the requested
aggregate principal amount of such Borrowing, and (iv) in the case of a
Borrowing of a Eurodollar Rate Advance, the requested Interest Period for such
Borrowing.
Section 2.03.     Borrowings; Advances; Termination of Eurodollar Rate Advances.
 
(a)    Advances shall be made as part of a Borrowing consisting of Advances of
the same Type made by the applicable Banks ratably in accordance with their
respective Commitments on the borrowing date of the Borrowing of Advances. The
failure of any Bank to make any Advance shall not in itself relieve any other
Bank of its obligation to lend hereunder.
(b)    Each Borrowing shall be a Eurodollar Rate Borrowing or a Base Rate
Borrowing. Each Bank may at its option make any Eurodollar Rate Advance by
causing the Eurodollar Lending Office of such Bank to make such Advance,
provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement and the applicable Note, if any. Advances of more than one (1)
interest rate option may be outstanding at the same time, provided, however,
that the Borrower shall not be entitled to request any Advances which, if made,
would result in Advances, an aggregate of more than ten (10) separate Advances
of any Bank being outstanding hereunder at any one time. For purposes of the
foregoing, (i) Eurodollar Rate Advances having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Eurodollar Rate Advances and (ii) Eurodollar Rate Advances and Base
Rate Advances, regardless of whether they commence on the same date, shall be
considered separate Advances.
(c)    Each Bank shall, before 1:00 P.M. (New York City time) on the borrowing
date of each requested Borrowing make available at its Applicable Lending Office
for the account of the Administrative Agent at its address referred to in
Section 10.02, in immediately available funds, such Bank’s ratable portion of
such requested Borrowing in accordance with its applicable Commitment. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds so received available to the Borrower in like funds as received
by the Administrative Agent not later than 2:00 P.M. (New York City time) either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower at such account of the Borrower maintained
at one of the Banks as the Borrower shall from time to time designate in a
notice delivered to the Administrative Agent that is reasonably acceptable to
the Administrative Agent. If the applicable conditions set forth in


33


128384814_9

--------------------------------------------------------------------------------









Article III to any such Borrowing are not met, the Administrative Agent shall so
notify the Banks making the Advances comprising such Borrowing and return the
funds so received to the respective Banks as soon as practicable.
(d)    Notwithstanding anything in this Agreement to the contrary:
(i)    if any Bank shall, at least one (1) Business Day before the date of any
requested Borrowing to be made, notify the Administrative Agent that the
introduction of or any change in or the interpretation of any Law or regulation
makes it unlawful, or that any central bank or other governmental authority
asserts that it is unlawful, for such Bank or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund
Eurodollar Rate Advances hereunder, the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing shall be
suspended until such Bank shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and except as provided in
clause (iv) below, each Advance comprising such Borrowing shall be a Base Rate
Advance;
(ii)    if the Majority Banks shall, on or before the date any requested
Borrowing consisting of Eurodollar Rate Advances is to be made, notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Advances
will not adequately reflect the cost to such Banks of making their respective
Eurodollar Rate Advances, the right of the Borrower to select the Eurodollar
Rate for such Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent, at the request of the Majority Banks, shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance;
(iii)    if the Administrative Agent determines that in connection with any
request for a Eurodollar Rate Advance or a conversion to or continuation thereof
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advances or (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance or in connection with an existing or
proposed Base Rate Advance, (A) the Administrative Agent shall forthwith notify
the Borrower and the Banks that the interest rate cannot be determined for such
Eurodollar Rate Advances, (B) the right of the Borrower to select Eurodollar
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (C) each Advance
comprising such Borrowings shall be a Base Rate Advance;
(iv)    if the Borrower has requested a proposed Borrowing consisting of
Eurodollar Rate Advances and as a result of circumstances referred to in
clauses (i) and (ii) above, such Borrowing would not consist of Eurodollar Rate
Advances, the Borrower may, by notice given reasonably prior to the time of such
proposed Borrowing, cancel such


34


128384814_9

--------------------------------------------------------------------------------









Borrowing, in which case such Borrowing shall be canceled and no Advances shall
be made as a result of such requested Borrowing; and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Advances consisting of Eurodollar Rate Advances, in
accordance with the provisions contained in Section 2.04(b) and in this
Section 2.03(d), the Administrative Agent will promptly so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances.
(e)    Each Notice of a Borrowing shall be irrevocable and binding on the
Borrower, except as set forth in Section 2.03(d)(iv). In the case of any
Eurodollar Rate Advance requested by the Borrower in a Notice of Borrowing, the
Borrower shall, unless the second following sentence shall be applicable,
indemnify each Bank against any loss, cost or expense incurred by such Bank if
such Eurodollar Rate Advance is not made, including as a result of any failure
to fulfill, on or before the date specified in such Notice of Borrowing for such
Borrowing, the applicable conditions set forth in Article III, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund such Advance to be made by such Bank
as part of such Borrowing when such Advance, as a result of such failure, is not
made on such date. A certificate in reasonable detail as to the basis for and
the amount of such loss, cost or expense submitted to the Borrower and the
Administrative Agent by such Bank shall be prima facie evidence of the amount of
such loss, cost or expense. If a Borrowing requested by the Borrower to be
comprised of Eurodollar Rate Advances is not made as a Borrowing comprised of
Eurodollar Rate Advances as a result of Section 2.03(d), the Borrower shall
indemnify each Bank against any loss (excluding loss of profits), cost or
expense incurred by such Bank by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank (prior to the time such Bank is
actually aware that such Borrowing will not be so made), to fund the Advance to
be made by such Bank as part of such Borrowing. A certificate in reasonable
detail as to the basis for and the amount of such loss, cost or expense
submitted to the Borrower and the Administrative Agent by such Bank shall be
prima facie evidence of the amount of such loss, cost or expense.
(f)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing in accordance
with its applicable Commitment, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with Section 2.02 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower requesting such
Borrowing on such date a corresponding amount. If, and to the extent that, such
Bank shall not have so made such ratable portion of such Borrowing in accordance
with its applicable Commitment available to the Administrative Agent, such Bank
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Bank, the greater of the Federal Funds
Rate and a rate determined by the Administrative


35


128384814_9

--------------------------------------------------------------------------------









Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Bank shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Advance as part of such Borrowing for purposes of
this Agreement.
(g)    The failure of any Bank to make any Advance to be made by it as part of
any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make any Advance to be made
by such other Bank on the date of any Borrowing.
Section 2.04.     Conversions and Continuations of Borrowings. (1) Subject to
the limitations set forth in Section 2.03(b) and Section 2.03(d), the Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) three (3)
Business Days prior to the date of conversion or continuation, to convert any
Borrowing which constitutes a Base Rate Borrowing into a Eurodollar Rate
Borrowing, to convert any Borrowing which constitutes a Eurodollar Rate
Borrowing into a Base Rate Borrowing or, to continue any Borrowing constituting
a Eurodollar Rate Borrowing for an additional Interest Period, subject in each
case to the following:
(A)    each conversion or continuation shall be made based on the pro rata
Commitment of the Banks in accordance with the respective principal amounts of
the applicable Advances comprising the converted or continued Borrowing;
(B)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;
(C)    accrued interest on any Advance (or portion thereof) being converted or
continued shall be paid by the Borrower at the time of conversion or
continuation;
(D)    if any Eurodollar Rate Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Banks pursuant to Section 2.03(e) and
Section 2.06(d) as a result of such conversion;
(E)    no Interest Period may be selected for any Eurodollar Rate Borrowing that
would end later than the applicable Termination Date;
(F)    no Default shall have occurred and be continuing at the time of, or
result from, such conversion or continuation; and
(G)    each such conversion or continuation shall constitute a representation
and warranty by the Borrower and the Guarantors that no Default (i) has occurred


36


128384814_9

--------------------------------------------------------------------------------









and is continuing at the time of such conversion or continuation, or (ii) would
result from such conversion or continuation.
(b)    Each notice pursuant to Section 2.04(a) shall be irrevocable, shall be in
writing (or telephone notice promptly confirmed in writing) and shall refer to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Rate Borrowing or a Base Rate
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Rate Borrowing, the Interest Period
with respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Rate Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. The Administrative Agent shall promptly advise the Banks of any notice
given pursuant to Section 2.04(a) and of each applicable Bank’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with Section 2.04(a) to continue any Eurodollar Rate Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with Section 2.04(a) to convert such Eurodollar Rate Borrowing), such
Eurodollar Rate Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
as a Base Rate Borrowing. For the avoidance of doubt, no notice shall be
required for a Base Rate Borrowing to continue as a Base Rate Borrowing.
Section 2.05.     Optional Termination and Reduction of the Commitments. The
Borrower shall have the right, upon at least three (3) Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce in part the unused
portions of the Total Commitments, provided that (a) each partial reduction
shall be in the aggregate amount of at least $10,000,000 and in an integral
multiple of $1,000,000 in excess thereof, (b) the aggregate used amount of the
Commitments of each Bank shall not be reduced to an amount which is less than
the aggregate principal amount of the Advances of such Bank then outstanding,
and (c) no Notice of Borrowing has been delivered and is in effect that would
result in aggregate Advances being outstanding in an aggregate amount in excess
of the Total Commitment thereafter. Such notice shall specify the date and the
amount of the reduction or termination of the Total Commitment. Any such
reduction or termination of the Total Commitment shall be made ratably among the
Banks in accordance with their respective Commitments and shall be permanent.
Simultaneously with any termination of the Total Commitment, in whole or in
part, the Borrower shall pay to the Administrative Agent for the accounts of the
Banks the accrued and unpaid facility fee as set forth in Section 2.09(a).
Section 2.06.     Repayment and Prepayment of Advances; Notes.
(a)    The Borrower agrees to repay the Banks all of the Advances in full on the
Termination Date.
(b)    The Borrower may, upon at least one (1) Business Day’s notice in respect
of Base Rate Advances, and, in respect of Eurodollar Rate Advances, upon at
least three (3) Business Days’ notice, to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of


37


128384814_9

--------------------------------------------------------------------------------









Prepayment stating the proposed date (which shall be a Business Day), the Type
of Advances to be prepaid and aggregate principal amount of the prepayment, and
if such notice is given, the Borrower shall, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in accordance with the Commitments of the applicable Banks, together
with accrued interest to the date of such prepayment on the principal amount
prepaid and all fees and amounts, if any, required to be paid under this
Agreement, including, without limitation, pursuant to Section 2.06(d), Section
2.09(a) and Section 2.11 as a result of such prepayment, provided, however, that
each partial prepayment of Advances pursuant to this Section 2.06(b) shall be in
an aggregate principal amount not less than $10,000,000 for each Advance so
prepaid and increments of $1,000,000 in excess thereof and in an aggregate
principal amount such that after giving effect thereto no Borrowing of Advances
comprised of Base Rate Advances shall have a principal amount outstanding of
less than $5,000,000 and no Borrowing of Advances comprised of Eurodollar Rate
Advances shall have a principal amount outstanding of less than $10,000,000.
(c)    Each notice of prepayment shall specify the prepayment date, the Type of
Borrowing to be prepaid and the aggregate principal amount of each Borrowing to
be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein.
(d)    In the event that any Bank shall incur any loss or expense (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Bank to fund or maintain
all or any portion of the outstanding principal amount of any Advance) as a
result of any repayment occurring prior to the last day of any Interest Period,
or prepayment, of a Eurodollar Rate Advance or conversion of any Eurodollar
Borrowing, on a date other than the last day of any Interest Period applicable
thereto, then the Borrower shall pay to the Administrative Agent for the account
of such Bank, on demand, such amount as will reimburse the Bank for such loss or
expense. A certificate as to the amount of such loss or expense setting forth
the calculation thereof, submitted by such Bank to the Borrower and the
Administrative Agent, shall be conclusive and binding for all purposes in the
absence of error.
(e)    The records maintained by the Administrative Agent and the Banks shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Advances, interest and fees due or accrued hereunder,
provided that the failure of the Administrative Agent or any Bank to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement. Any Bank may request that Advances made by it be evidenced by a
Note. In such event, the Borrower shall prepare, execute and deliver to such
Bank each such Note payable to such Bank.
(f)    All voluntary and mandatory repayments under this Section 2.06 and under
this Agreement (including pursuant to Section 7.03(b)) shall be accompanied by
all accrued interest on the principal amount being repaid or prepaid to the date
of prepayment, if any, and all other fees and amounts required under this
Section 2.06 and under this Agreement (including, without limitation, pursuant
to Section 2.06(d), Section 2.09(a) and Section 2.11).
Section 2.07.     Interest on Advances. (1) Interest on Advances. The Borrower
shall pay interest on the unpaid principal amount of each Advance made by each
Bank from the


38


128384814_9

--------------------------------------------------------------------------------









date of such Advance until such principal amount shall be paid in full, at the
following rates per annum (but subject to the provisions of Section 10.08):
(i)    if such Advance is a Base Rate Advance, a rate per annum, commencing on
the applicable borrowing date, equal to the Base Rate in effect from time to
time for such Advance plus the Applicable Rate in effect from time to time for
such Advance, payable on each Interest Payment Date; and
(ii)    if such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during the Interest Period for such Advance to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate in effect from
time to time for such Advance, payable on each Interest Payment Date.
(b)    Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as such Bank shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Bank, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to one hundred percent (100%) minus the
Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Bank and notified to the
Borrower through the Administrative Agent. A certificate as to the amount of
such additional interest submitted to the Borrower and the Administrative Agent
by such Bank shall be conclusive and binding for all purposes, absent error.
(c)    Payment of Interest. All accrued but unpaid interest on all Advances
shall be due and payable in arrears on the Interest Payment Dates related
thereto.
(d)    Maximum Interest. The parties hereto agree that the sum of (i) interest
payable in accordance with this Section 2.07, plus (ii) the fees payable as
provided in Section 2.09 to the extent they would constitute interest under
Applicable Usury Law, plus (iii) other consideration payable hereunder or under
the Notes which constitutes interest under Applicable Usury Law (whether or not
denoted as interest), shall, as more fully provided in Section 10.08, not exceed
the maximum amount allowed under Applicable Usury Law.
Section 2.08.     Interest Rate Determination. The Administrative Agent shall
give prompt notice to the Borrower and the Banks of the applicable interest rate
for each Eurodollar Rate Advance determined by the Administrative Agent for
purposes of Section 2.07.
Section 2.09.     Fees. (1) Facility Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, a facility fee on such
Bank’s Total Commitment (regardless of usage) from the date hereof until the
applicable Termination Date in an amount equal to such Bank’s Total Commitment
(regardless of usage) multiplied by the Facility Fee Rate therefor (as such rate
is set forth under the definition of the Applicable Rate),


39


128384814_9

--------------------------------------------------------------------------------









payable in arrears in quarterly installments on the last day of each calendar
quarter so long as any Advance is outstanding or any Bank has any Commitment, on
the effective date of any reduction or termination of the Total Commitment
pursuant to Section 2.05 and on the applicable Termination Date.
(a)    Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its sole account, the fees separately agreed upon with
the Administrative Agent in the Bank of America Fee Letter.
Section 2.10.     Payments; Computations; Interest on Overdue Amounts. (1) The
Borrower shall make each payment hereunder and under the Notes to be made by it
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Administrative Agent at its address referred to in Section 10.02
in same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable pursuant to Section 2.06(d), 2.07(b), 2.11,
2.12, 2.14 or 2.15, which shall not necessarily be paid ratably to the Banks in
accordance with their respective Total Commitment and other than amounts
pursuant to Section 2.09(b) which shall be for the Administrative Agent’s sole
account) to the Banks in accordance with their respective Total Commitment for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank to such Bank for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. In no event shall any Bank be
entitled to share any fees paid to the Administrative Agent pursuant to
Section 2.09(b).
(a)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.07(b), by a Bank) of an interest rate hereunder shall be conclusive
and binding for all purposes, absent error.
(b)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be,
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due by the Borrower to any
Bank hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Bank shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Bank together with


40


128384814_9

--------------------------------------------------------------------------------









interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
(d)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default, the Applicable Rate shall automatically be increased
by 2% per annum (the “Default Rate”).
Section 2.11.     Consequential Losses on Eurodollar Rate Advances. If (a) any
payment (or purchase pursuant to Section 2.13) of principal of any Eurodollar
Rate Advance made to the Borrower is made other than on an Interest Payment Date
relating to such Advance, as a result of a prepayment pursuant to
Section 2.06(b) or 2.14 or acceleration of the maturity of the Advances pursuant
to Section 8.01 or for any other reason or as a result of any such purchase;
(b) a Eurodollar Rate Advance is converted pursuant to Section 2.04 at a time
other than the end of an Interest Period; or (c) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of any such payment or purchase, including, without
limitation, any loss (including loss of reasonably anticipated profits, except
in the case of such a purchase pursuant to Section 2.13), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such Advance.
Section 2.12.     Increased Costs. (1) If, due to any Change in Law, there shall
be any increase in the cost to any Bank of agreeing to make or making, funding
or maintaining any Eurodollar Rate Advance to the Borrower, then the Borrower
shall from time to time, upon demand by such Bank (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Bank additional amounts sufficient to compensate such Bank for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Bank, shall be prima facie
evidence of the amount of such increased cost. Promptly after any Bank becomes
aware of any such introduction, change or proposed compliance, such Bank shall
notify the Borrower thereof, provided that the failure to provide such notice
shall not affect such Bank’s rights hereunder, except that such Bank’s right to
recover such increased costs from the Borrower for any period prior to such
notice shall be limited to the period of ninety (90) days immediately prior to
the date such notice is given to the Borrower.
(a)    If any Bank determines that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Bank or any corporation controlling such Bank and that the amount of such
capital or liquidity is increased by or based upon the existence of such Bank’s
Advances or commitment to lend to the Borrower hereunder and other commitments
of this type, then, upon receipt of a demand by such Bank (with a copy of such
demand


41


128384814_9

--------------------------------------------------------------------------------









to the Administrative Agent), the Borrower shall, within ten (10) days of such
demand, notify such Bank and the Administrative Agent if the Borrower desires to
replace such Bank in accordance with Section 2.13. If the Borrower either fails
to notify such Bank and the Administrative Agent in accordance with the prior
sentence or fails to replace such Bank within the time periods specified in
Section 2.13, the Borrower shall promptly pay to the Administrative Agent for
the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank or such corporation in the
light of such circumstances, to the extent that such Bank reasonably determines
such increase in capital or liquidity to be allocable to the existence of such
Bank’s commitment to lend hereunder. A certificate as to such amounts submitted
to the Borrower and the Administrative Agent by such Bank shall be conclusive
and binding for all purposes, absent error.
Section 2.13.     Replacement of Banks. In the event that (a) any Bank makes a
demand for payment under Section 2.07(b) or Section 2.12, (b) the Borrower is
required to make any payment in respect of Taxes or Other Taxes pursuant to
Section 2.15 or (c) any Bank becomes a Defaulting Bank, the Borrower may within
ninety (90) days of the applicable event, if no Default then exists, replace
such Bank with another commercial bank, financial institution or other Person in
accordance with all of the provisions of Section 10.06(a) (including execution
of an appropriate Assignment), provided that (i) all obligations of such Bank to
lend hereunder shall be terminated and the Advances payable to such Bank and all
other obligations owed to such Bank hereunder shall be purchased in full without
recourse at par plus accrued interest at or prior to such replacement, (ii) such
replacement shall be reasonably satisfactory to the Administrative Agent,
(iii) if such replacement bank is not already a Bank hereunder, the Borrower
(and, for avoidance of doubt, not the replacement bank) shall pay to the
Administrative Agent an assignment fee of $3,500 in connection with such
replacement, (iv) such replacement shall, from and after such replacement, be
deemed for all purposes to be a “Bank” hereunder with a Commitment in the amount
of the respective Commitment of the assigning Bank immediately prior to such
replacement (plus, if such replacement bank is already a Bank prior to such
replacement, the respective Commitment of such Bank prior to such replacement),
as such amount may be changed from time to time pursuant hereto, and shall have
all of the rights, duties and obligations hereunder of the Bank being replaced,
and (v) such other actions shall be taken by the Borrower, such Bank and such
replacement bank as may be appropriate to effect the replacement of such Bank
with such replacement bank on terms such that such replacement bank has the same
rights, duties and obligations hereunder as such Bank (including, without
limitation, execution and delivery of new Notes to such replacement bank if such
replacement bank shall so request, redelivery to the Borrower in due course of
any Notes payable to such Bank and specification of the information contemplated
by Schedule I as to such replacement bank).
Section 2.14.     Illegality and Unavailability. (%3) Notwithstanding any other
provision of this Agreement, if any Bank shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any Law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Advance whose interest is determined by reference to
the Eurodollar Rate or to continue to fund or maintain any Advance


42


128384814_9

--------------------------------------------------------------------------------









hereunder whose interest is determined by reference to the Eurodollar Rate or
any Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof to the Borrower by the Administrative
Agent,
(i)    the obligation of such Bank to make or continue any Eurodollar Rate
Advance or to covert Base Rate Advance to Eurodollar Rate Advance shall be
suspended until the Administrative Agent shall notify the Borrower and the Bank
that the circumstances causing such suspension no longer exist,
(ii)    the Eurodollar Rate Advances then outstanding of such Bank, together
with all accrued interest thereon and all amounts payable pursuant to
Section 2.11, shall be automatically converted to Base Rate Advances, or, at the
option of the Borrower, prepaid in full, unless such Bank shall determine in
good faith in its sole opinion that it is lawful to maintain such Eurodollar
Rate Advances made by such Bank to the end of the Interest Period then
applicable thereto, and
(iii)    if such notice asserts the illegality of such Bank making or
maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Advances of such Bank shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Bank
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.
(b)    If in connection with any request for a Eurodollar Rate Advance or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advance, or (B) (x) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance or in connection with an existing
or proposed Base Rate Advance and (y) the circumstances described in Section
2.14(d)(i) do not apply (in each case with respect to this clause (i), “Impacted
Advances”), or (ii) the Administrative Agent or the Majority Banks determine
that for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Advance does not adequately and fairly
reflect the cost to such Banks of funding such Eurodollar Rate Advance, the
Administrative Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar Rate
Advances shall be suspended, (to the extent of the affected Eurodollar Rate
Advance or Interest Periods), and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Majority Banks described in clause (ii) of
Section 2.14(b), until the Administrative Agent upon instruction of the Majority
Banks) revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Advances (to the extent of the affected Eurodollar Rate Advances


43


128384814_9

--------------------------------------------------------------------------------









or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Advances in the amount
specified therein.
(c)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(b), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Advances, in which case, such alternative rate of interest
shall apply with respect to the Impacted Advances until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Advances under
clause (i) of the first sentence of Section 2.14(b), (ii) the Administrative
Agent or the Majority Banks notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Banks of funding the Impacted Advances, or (iii) any Bank
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Bank or its Applicable Lending Office
to make, maintain or fund Advances whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Bank to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
(d)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Majority Banks
notify the Administrative Agent (with, in the case of the Majority Banks, a copy
to the Borrower) that the Borrower or Majority Banks (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar


44


128384814_9

--------------------------------------------------------------------------------









denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Banks and the Borrower
unless, prior to such time, Banks comprising the Majority Banks have delivered
to the Administrative Agent written notice that such Majority Banks (A) in the
case of an amendment to replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Majority Banks shall not
be entitled to object to any SOFR-Based Rate contained in any such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Bank.  Thereafter, (x) the obligation of the Banks to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances (subject to the foregoing clause (y)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Conforming Changes to the Banks
reasonably promptly after such amendment becomes effective.
Section 2.15.     Taxes. (1) Any and all payments by the Borrower or a Guarantor
hereunder or under the Notes or any other Credit Document shall be made in
accordance with Section 2.10, and subject to Applicable Law and Sections
2.15(c), 2.15(e) and 2.16, free and


45


128384814_9

--------------------------------------------------------------------------------









clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings with respect thereto, and all liabilities
with respect thereto, including any interest, additions to tax or penalties
applicable thereto (all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower or a Guarantor shall be required by Law to deduct any Taxes from or in
respect of any sum payable by it hereunder or under any Note or other Credit
Document to any Bank or the Administrative Agent, (y) the Borrower or such
Guarantor, as the case may be, shall make such deductions and (z) the Borrower
or such Guarantor, as the case may be, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law, rules and regulations, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower or such Guarantor, as the case may be, shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) such Bank or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(a)    In addition, the Borrower or a Guarantor, as the case may be, agrees to
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made by
the Borrower or such Guarantor hereunder or under any Note or other Credit
Document executed by it or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any Note or other Credit Document
(hereinafter referred to as “Other Taxes”).
(b)    Within thirty (30) days after the date of the payment of Taxes by or at
the direction of the Borrower or such Guarantor, the Borrower will furnish to
the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment thereof. If a Bank
receives from the relevant jurisdiction imposing such Tax a refund of a specific
Tax item for which it has been indemnified by the Borrower with respect to which
the Borrower has paid additional amounts pursuant to this Section 2.15, it shall
pay the Borrower an amount equal to such refund, together with any interest paid
by such jurisdiction with respect to such refund, provided that the Borrower,
upon the request of such Bank, agrees to promptly repay the amount (or portion
thereof) paid over to the Borrower by such Bank in the event such Bank is
required to repay the refund (or portion thereof) to such jurisdiction.
(c)    Without prejudice to the survival of any other agreement of the Borrower
or the Guarantors hereunder, the agreements and obligations of the parties
contained in this Section 2.15 shall survive the payment in full of principal
and interest hereunder and under the Notes and other Credit Documents.
(d)    Each Bank that is organized under the laws of any jurisdiction other than
the United States of America or any state or political subdivision thereof (for
purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall deliver to the
Borrower and the Administrative Agent on or prior to Effective Date or upon the
effectiveness of any Assignment, or at such other times prescribed by Applicable
Law, (i) two (2) properly completed and signed originals of United States of
America Internal Revenue Service form W-8BEN-E, W-BEN or W-8ECI, as appropriate,
or any successor


46


128384814_9

--------------------------------------------------------------------------------









applicable form, as the case may be, certifying that such Bank is entitled to
benefits under an income tax treaty to which the United States is a party that
eliminates or reduces the rate of withholding tax on payments under this
Agreement and the other Credit Documents or certifying that the income
receivable pursuant to this Agreement and the other Credit Documents is
effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Non-U.S. Bank is not a “bank” or other Person described
in Code Section 881(c)(3), two properly completed and signed originals of a
statement substantially in the form of Exhibit E hereto, together with two
properly completed and signed originals of Internal Revenue Service form
W-8BEN-E (or W-BEN if applicable), upon which the Borrower is entitled to rely,
from any such Non-U.S. Bank or any successor applicable form, together with any
other certificate or statement of exemption or reduction required under the
Code, in order to establish that such Non-U.S. Bank is entitled to treat the
interest payments under this Agreement and the other Credit Documents as
portfolio interest that is exempt from withholding tax under the Code.
Thereafter, upon the reasonable request of the Borrower or the Administrative
Agent, each such Non-U.S. Bank shall (A) upon the obsolescence of any form
previously delivered by such Non-U.S. Bank, promptly submit to the
Administrative Agent and the Borrower such additional properly completed and
signed originals of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to qualify for a
deduction in United States withholding taxes, or such evidence as is reasonably
satisfactory to the Borrower and the Administrative Agent of an available
exemption from United States withholding taxes, in respect of all payments to be
made to such Non-U.S. Bank by the Borrower pursuant to the Credit Documents, and
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption. If a payment made to
a Bank hereunder or under any Note or other Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. A Non-U.S. Bank shall not be required to deliver any form or
statement pursuant to this Section 2.15 that such Non-U.S. Bank is not legally
able to deliver. The Borrower shall not be required to pay additional amounts to
any Bank pursuant to this Section 2.15 to the extent that such Bank did not
qualify for a complete exemption from United States withholding taxes at the
time such Bank became a party to this Agreement and to the extent that the
obligation to pay additional amounts would not have arisen but for the failure
of such Bank to comply with this paragraph (e), except to the extent such Bank
is not able to comply as a result of a change in law. Any assignee of all or any
portion of any Bank’s rights and obligations under this Agreement shall be
subject to this Section 2.15(e). For purposes of this Section 2.15, Applicable
Law includes FATCA.


47


128384814_9

--------------------------------------------------------------------------------









(e)    Upon the reasonable request of the Borrower, any Bank claiming any
additional amounts payable pursuant to this Section 2.15 shall use its
reasonable efforts (consistent with its internal policies and requirements of
Law) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank.
(f)    The Borrower or the applicable Guarantor shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or such Bank, as
applicable, or required to be withheld or deducted from a payment to the
Administrative Agent or such Bank, as applicable, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent error.
(g)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that the Borrower or the applicable
Guarantor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower and such
Guarantor to do so), (ii) any Taxes attributable to such Bank’s failure to
comply with the provisions of Section 10.06(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Bank, in
each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Credit Document or otherwise payable by the Administrative Agent to
the Bank from any other source against any amount due to the Administrative
Agent under this paragraph (h).
Section 2.16.     Payments Pro Rata. Except as provided in Sections 2.06(d),
2.07(b), 2.09(b), 2.11, 2.12, 2.14 or 2.15, each of the Banks agrees that if it
should receive any payment (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under this
Agreement or the Notes or other Credit Documents, or otherwise) in respect of
any obligation of the Borrower or the Guarantors hereunder or under the Notes or
other Credit Documents of a sum which with respect to the related sum or sums
received by other Banks in accordance with their respective applicable
Commitments is in a greater proportion than the total amount of principal,
interest, fees or any other obligation incurred hereunder, as the case may be,
then owed and due to such Bank bears to the total amount of principal, interest,
fees or any such other obligation then owed and due to all of the Banks in
accordance with their respective


48


128384814_9

--------------------------------------------------------------------------------









applicable Commitments immediately prior to such receipt, then such Bank
receiving such excess payment shall purchase for cash without recourse from the
other Banks an interest in the obligations of the Borrower to such Banks in such
amount as shall result in a proportional participation by all of the Banks in
accordance with their respective applicable Commitments in the aggregate unpaid
amount of principal, interest, fees or any such other obligation, as the case
may be, owed to all of the Banks in accordance with their respective applicable
Commitments, provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Bank, such purchase from each other
Bank in accordance with their respective Commitments shall be rescinded and each
such other applicable Bank shall repay to the purchasing Bank the purchase price
to the extent of such other Bank’s ratable share (according to the proportion of
(i) the amount of the participation purchased from such other Bank as a result
of such excess payment to (ii) the total amount of such excess payment) of such
recovery together with an amount equal to such other Bank’s ratable share
(according to the proportion of (a) the amount of such other Bank’s required
repayment to (b) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.
Section 2.17.     Increase in Commitments. The Borrower may at any time and from
time to time after the termination of the Limitation Period, by written notice
to the Administrative Agent (which shall promptly deliver a copy to the Banks)
executed by a Responsible Officer of the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Bank”), which may include any Bank, cause the Commitments
of the Increasing Banks to be increased (or cause the Increasing Banks to extend
new Commitments) in an amount for each Increasing Bank (which shall not be less
than $10,000,000) set forth in such notice, provided that (i) no Bank shall have
any obligation to increase its Commitment pursuant to this paragraph, (ii) all
new Commitments and increases in existing Commitments becoming effective under
this paragraph during the term of this Agreement shall not exceed $200,000,000
in the aggregate, (iii) each Increasing Bank, if not already a Bank hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and (iv) each Increasing Bank, if not
already a Bank hereunder, shall become a party to this Agreement by completing
and delivering to the Administrative Agent a duly executed accession agreement
in a form reasonably satisfactory to the Administrative Agent and the Borrower
(an “Accession Agreement”). New Commitments and increases in Commitments shall
become effective on the date specified in the applicable notices delivered
pursuant to this Section 2.17. Upon the effectiveness of any Accession Agreement
to which any Increasing Bank is a party, such Increasing Bank shall thereafter
be deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Bank hereunder and subject to all obligations
of a Bank hereunder. Notwithstanding the foregoing, no increase in the Total
Commitments (or in the Commitment of any Bank) pursuant to this paragraph shall
become effective unless (i) the Administrative Agent shall have received
documents consistent with those delivered under Section 3.01(a)(ii) through (v),
giving


49


128384814_9

--------------------------------------------------------------------------------









effect to such increase, (ii) on the effective date of such increase, the
representations and warranties of the Borrower and the Guarantors set forth in
this Agreement shall be true and correct in all material respects and no Default
shall have occurred and be continuing or would result therefrom, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, and (iii) (x) upon the
reasonable request of any Bank made at least five (5) days prior to the
effectiveness of any Accession Agreement, the Borrower shall have provided to
such Bank, and such Bank shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least three (3) Business Days prior
to the effectiveness of any Accession Agreement and (y) at least
three (3) Business Days prior to the effectiveness of any Accession Agreement,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered, to each Bank that so requests, a
Beneficial Ownership Certification in relation to such Loan Party. On the
effective date of any increase in the Commitments pursuant to this Section 2.17,
to the extent there are outstanding Advances, the parties hereto shall implement
such arrangements as may be agreed upon by the Borrower and the Administrative
Agent to ensure that the proportion between the Banks’ outstanding Advances,
after giving effect to such increase, and their respective Commitments, after
giving effect to such increase, will be re-established, and the effectiveness of
such increase shall be conditioned on the implementation of such arrangements.
This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.
Section 2.18.     Defaulting Banks. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
(a)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 10.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Bank to the Administrative Agent hereunder; second, if so determined by the
Administrative Agent, to be held as cash collateral for future funding
obligations of that Defaulting Bank; third, as the Borrower may request (so long
as no Default exists), to the funding of any Advance in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement; fifth, to the payment of
any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against that Defaulting Bank as a
result of that Defaulting Bank’s breach of its obligations under this Agreement;


50


128384814_9

--------------------------------------------------------------------------------









sixth, so long as no Default exists to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which that Defaulting Bank has not fully
funded its appropriate share and (y) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all non-Defaulting Banks on a pro
rata basis in accordance with their applicable Commitment (computed without
giving effect to the applicable Commitment of any Defaulting Bank) prior to
being applied to the payment of any Advances owed to, that Defaulting Bank. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.18(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
(c)    Certain Fees. That Defaulting Banks shall not be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Bank
is a Defaulting Bank (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).
(d)    Defaulting Bank Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Bank will, to the extent applicable,
purchase that portion of outstanding Advances of the other Banks or take such
other actions as the Administrative Agent may determine to be necessary to cause
the applicable Advances to be held on a pro rata basis by the Banks in
accordance with their respective applicable Commitment, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank having been a
Defaulting Bank.
ARTICLE III.    

CONDITIONS
Section 3.01.     Conditions Precedent to Effectiveness. The obligations of the
Banks to make Advances hereunder shall become effective upon the satisfaction of
all of the following conditions precedent:
(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Banks, and (except for the Notes) in sufficient
copies for each Bank:


51


128384814_9

--------------------------------------------------------------------------------









(i)    this Agreement duly executed by the Borrower, the Guarantor, each Bank
and the Administrative Agent;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement and any Notes and (C) that a true, correct and complete copy of
the resolutions of the Borrower’s Board authorizing the transactions
contemplated hereby is attached thereto and that such resolutions are in full
force and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Guarantor certifying (A) the Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of the Guarantor
authorized to sign this Agreement and (C) that a true, correct and complete copy
of the resolutions of the Guarantor’s Board authorizing the making and
performance of this Agreement by the Guarantor is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Jackson Walker L.L.P., legal counsel for each of
the Borrower and the Guarantor, dated the Effective Date, substantially in the
form of Exhibit D hereto; and
(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation of each of the Borrower and the Guarantor as
to the existence and good standing of the Borrower and the Guarantor, as
applicable.
(b)    No Material Adverse Change. No event or events which have or would
reasonably be expected to have a Material Adverse Effect shall have occurred
since June 29, 2016.
(c)    No Default. No Default or event which, with the giving of notice, the
lapse of time or both, would constitute a Default shall have occurred and be
continuing.
(d)    Representations and Warranties. The representations and warranties
contained in Article V hereof shall be true and correct in all material respects
on and as of the Effective Date, except to the extent that such representations
and warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.
(e)    No Material Litigation. No legal or regulatory action or proceeding shall
have commenced and be continuing against the Borrower or any of its Subsidiaries
since the date of this Agreement which has, or would reasonably be expected to
have, a Material Adverse Effect.
(f)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including
fees, charges and disbursements of counsel and all other out of pocket fees and
expenses required to be paid or reimbursed by the Borrower (which fees, charges
and disbursements of counsel and such other out of pocket fees and expenses
shall be limited to those for which invoices have been submitted on or prior to
the Effective


52


128384814_9

--------------------------------------------------------------------------------









Date) and fees due and payable in respect of the Fee Letters shall have been
paid in accordance with the terms thereof..
(g)    Certification. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (b), (c), (d)
and (e) of this Section 3.01.
(h)    Patriot Act. The Banks shall have received all information required by
the Patriot Act, including the identity of the Borrower and its Subsidiaries,
the name and address of the Borrower and its Subsidiaries and other information
that will allow the Administrative Agent or any Bank, as applicable, to identify
the Borrower in accordance with the Patriot Act.
Section 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of any Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing (a) the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02 and (b) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):
(i)    the representations and warranties contained in Article V are true and
correct in all material respects on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects on and as of such earlier
date and except that for the purposes of this Section 3.02, the representations
and warranties contained in Section 5.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.02(c);
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
or with the giving of notice, the lapse of time or both, would constitute a
Default; and
(iii)    after giving effect to any Borrowing of Advances and all other
Borrowings of Advances which have been requested on or prior to such date but
which have not been made prior to such date, the aggregate principal amount of
the Advances owing to any Bank shall not exceed the Total Commitment of such
Bank; provided, however, during the Limitation Period, the aggregate principal
amount of the Advances owing to all of the Banks shall not exceed $800,000,000.
Section 3.03.     Administrative Agent. The Administrative Agent shall notify
the Borrower and the Banks of the Effective Date, and such notice shall be
conclusive and binding. The Administrative Agent shall be entitled to assume
that the conditions set forth in Sections 3.01(b), 3.01(c), 3.01(d), 3.01(e),
3.02(c)(i) and 3.02(c)(ii) have been satisfied unless the Administrative Agent
has received, at its address specified herein, actual written notice to the
contrary from the Borrower, the Guarantors or a Bank.


53


128384814_9

--------------------------------------------------------------------------------









ARTICLE IV.    

GUARANTY
Section 4.01.     Guaranty. Each Guarantor hereby unconditionally guarantees the
punctual payment of the Guaranteed Obligations when due, whether at stated
maturity, by acceleration or otherwise, and agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or any Bank in enforcing any rights hereunder. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts which constitute part of the Guaranteed Obligations and would be owed by
the Borrower under this Agreement or any of the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower. The guaranty set
forth in this Article IV is a guaranty of payment and not of collection.
Section 4.02.     Payment. At the time a Guarantor pays any sum which may become
due to the Administrative Agent for the benefit of a Bank under the terms of
this Article IV, written notice of such payment shall be delivered to the
Administrative Agent by such Guarantor, and in the absence of such notice, any
sum received by the Administrative Agent on behalf of a Bank on account of any
of the Guaranteed Obligations shall be conclusively deemed paid by the Borrower.
All sums paid to the Administrative Agent, on behalf of a Bank, by such
Guarantor may be applied by the Administrative Agent, on behalf of a Bank, at
its discretion, to any of the Guaranteed Obligations.
Section 4.03.     Waiver. Each Guarantor hereby waives all notices in connection
herewith or in connection with the Guaranteed Obligations, including, without
limitation, notice of intent to accelerate and notice of acceleration, and
waives diligence, presentment, demand, protest, and suit on the part of the
Administrative Agent or any Bank in the collection of any of the Guaranteed
Obligations, and agrees that neither the Administrative Agent nor any Bank shall
be required to first endeavor to collect any of the Guaranteed Obligations from
the Borrower, or any other party liable for payment of the Guaranteed
Obligations (hereinafter referred to as an “Obligated Party”), before requiring
the Guarantors to pay the full amount of the Guaranteed Obligations. Without
impairing the rights of the Administrative Agent or any Bank against the
Guarantors, the Borrower or any other Obligated Party, suit may be brought and
maintained against the Guarantors at the election of the Administrative Agent or
any Bank with or without joinder of the Borrower, or any other Obligated Party,
any right to any such joinder being hereby waived by each Guarantor.
Section 4.04.     Acknowledgments and Representations. Each Guarantor
acknowledges and represents to the Administrative Agent and each Bank that it is
receiving direct and indirect financial and other benefits as a result of this
Article IV; represents to the Administrative Agent and each Bank that after
giving effect to this Article IV and the contingent obligations evidenced hereby
it is, and will be, Solvent; acknowledges that it will derive substantial direct
and indirect benefit from the transactions contemplated by this Agreement;
acknowledges that its liability hereunder shall be cumulative and in addition to
any other liability or obligation to the Administrative Agent and each Bank,
whether the same is incurred through


54


128384814_9

--------------------------------------------------------------------------------









the execution of a note, a similar guaranty, through endorsement, or otherwise;
acknowledges that neither the Administrative Agent, any Bank nor any officer,
employee, agent, attorney or other representative of any of them has made any
representation, warranty or statement to the Guarantors to induce them to
execute this Agreement; and each Guarantor acknowledges that it has made its own
credit analysis and decision to enter into this Agreement and undertake the
guaranty set forth in this Article IV.
Section 4.05.     Subordination. Notwithstanding anything to the contrary
contained herein, any right, claim or action which a Guarantor may have against
the Borrower or any other Obligated Party arising out of or in connection with
the guaranty set forth in this Article IV or any other document evidencing or
securing the Guaranteed Obligations, including, without limitation, any right or
claim of subrogation, contribution, reimbursement, exoneration or indemnity,
shall be subordinated to the prior payment in full of any amounts then due under
this Agreement, the Credit Documents, or the Notes. If any amount shall be paid
to a Guarantor on account of any such subrogation, reimbursement, exoneration or
indemnity notwithstanding the foregoing subordination, such amount shall be held
in trust for the benefit of the Banks and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations
then due.
Section 4.06.     Guaranty Absolute. Each Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, (e) the benefits of §17.001 of the Texas Civil Practice
and Remedies Code, Rule 31 of the Texas Rules of Civil Procedure and any similar
statute or rule and each Guarantor hereby waives any such benefit or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
Section 4.07.     No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 4.08.     Continuing Guaranty. The guaranty set forth in this Article IV
is a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full of the Guaranteed Obligations and all other
amounts payable under this guaranty and (ii) the expiration or termination of
all Commitments of each Bank, (b) be binding upon each Guarantor, its successors
and assigns, (c) inure to the benefit of, and be enforceable by, the


55


128384814_9

--------------------------------------------------------------------------------









Administrative Agent and each of the Banks and their respective successors,
transferees and assigns, and (d) not be terminated by a Guarantor or the
Borrower.
Section 4.09.     Limitation. Notwithstanding any other provision of this
Article IV, each Guarantor’s liability hereunder shall be limited to the lesser
of the following amounts minus, in either case, $100.00:
(a)    the lowest amount which would render the guaranty pursuant to this
Article IV a fraudulent transfer under Section 548 of the Bankruptcy Code
(11 U.S.C. § 101 et seq.); or
(b)    if the guaranty pursuant to this Article IV is subject to the UFTA or the
UFCA or any similar or analogous statute or rule of law, then the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law.
The amount of the limitation imposed upon each Guarantor’s liability under the
terms of the preceding sentence shall be subject to redetermination as of each
date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.
Section 4.10.     Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, any Bank must rescind or restore
any payment, or any part thereof, received by such Bank in satisfaction of the
Guaranteed Obligations, any prior release or discharge from the terms of the
guaranty set forth in this Article IV given to a Guarantor by the Banks shall be
without effect, and the guaranty set forth in this Article IV shall remain in
full force and effect. It is the intention of each Guarantor that its
obligations hereunder shall not be discharged except by its performance of such
obligations and then only to the extent of such performance.
Section 4.11.     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time of the grant of the security interest under the Credit Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Credit Documents in respect of such Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4.11 voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


56


128384814_9

--------------------------------------------------------------------------------









ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each Guarantor represents and warrants as follows:
Section 5.01.     Corporate Existence. The Borrower and each Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its respective state of incorporation. The Borrower and each Guarantor has
all corporate powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted except where the failure to comply does not or would not reasonably be
expected to have a Material Adverse Effect. Each Significant Subsidiary is a
Person duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation. Each Significant Subsidiary has all corporate
powers and all governmental licenses, authorizations, certificates, consents and
approvals required to carry on its business as now conducted except where the
failure to comply does not and would not reasonably be expected to have a
Material Adverse Effect.
Section 5.02.     Corporate Power. The execution, delivery and performance by
the Borrower and each Guarantor of the Credit Documents to which each is a party
and the consummation of the transactions contemplated by such Credit Documents
are within the Borrower’s and such Guarantor’s corporate powers, respectively,
have been duly authorized by all necessary corporate action, do not contravene
(a) the Borrower’s or such Guarantor’s Certificate of Incorporation or Bylaws or
(b) any law or any contractual restriction binding on or affecting the Borrower
or such Guarantor and will not result in or require the creation or imposition
of any Lien prohibited by this Agreement. At the time of each Borrowing, such
Borrowing and the use of the proceeds of such Borrowing will be within the
Borrower’s corporate powers, will have been duly authorized by all necessary
corporate action, will not contravene (i) the Borrower’s Certificate of
Incorporation or Bylaws or (ii) any law or any contractual restriction binding
on or affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.
Section 5.03.     Enforceable Obligations. This Agreement has been duly executed
and delivered by the Borrower and each Guarantor. This Agreement is the legal,
valid and binding obligation of the Borrower and each Guarantor enforceable
against the Borrower and such Guarantor, respectively, in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally. The Notes are the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally. The making and performance by the
Borrower and each Guarantor of this Agreement and the other Credit Documents do
not require any license, consent or approval of, registration with, or any other
action by, any governmental authority.


57


128384814_9

--------------------------------------------------------------------------------









Section 5.04.     Financial Statements. (%3)The Consolidated balance sheet of
the Borrower and its Subsidiaries as of June 29, 2016 and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Bank, as included in an SEC Filing which has been furnished to each
Bank, fairly present the Consolidated financial condition of the Borrower and
its Subsidiaries as of such date and the Consolidated results of operations of
the Borrower and its Subsidiaries ended on such date, in accordance with GAAP,
except as disclosed therein or on Schedule V to this Agreement.
(a)    Since June 29, 2016, except as disclosed in an SEC Filing which has been
delivered to each Bank prior to the Second Amendment Effective Date or on a
Schedule to this Agreement, no event which has or would reasonably be expected
to have a Material Adverse Effect has occurred; provided that solely with
respect to clause (a) of the definition of “Material Adverse Effect”, the impact
of the Coronavirus (also known as COVID-19) pandemic on the financial condition
or business operations of the Borrower and its Subsidiaries, on a Consolidated
basis, that occurred and was disclosed to the Banks in writing prior to the
Fifth Amendment Effective Date will be disregarded for purposes of this
representation.
Section 5.05.     Litigation. There is no pending or, to the knowledge of the
Borrower or any Guarantor, threatened action or proceeding affecting the
Borrower or any of its Significant Subsidiaries before any court, governmental
agency or arbitrator, which has, or would reasonably be expected to have, a
Material Adverse Effect.
Section 5.06.     Margin Stock; Use of Proceeds. Neither the Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation T, U or
X issued by the Board of Governors of the Federal Reserve System and except in
connection with employee plans disclosed to the Administrative Agent), and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any such margin stock under such
circumstances as to involve the Borrower, a Guarantor, any of their Subsidiaries
or any Bank in a violation of Regulation U. None of the Borrower, the Guarantors
or any of their Subsidiaries will use the proceeds of any Advance for the
purpose of acquiring or attempting to acquire control of any Person which is
obligated to make SEC Filings unless such acquisition or attempted acquisition
(a) is pursuant to an agreement with such Person, or (b) is not resisted by such
Person.
Section 5.07.     Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Section 5.08.     ERISA. The Borrower and its Subsidiaries are in compliance
with the applicable provisions of ERISA, except to the extent that
non-compliance thereunder does not have and would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has incurred any Insufficiency or any material liability to the PBGC in
connection with any Plan established or maintained by the Borrower or such
Subsidiaries which would have, or would reasonably be expected to have, a
Material Adverse


58


128384814_9

--------------------------------------------------------------------------------









Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries currently or within the
last five years has sponsored, maintained, contributed to or had an obligation
to make contributions to or has any liability (contingent or otherwise) to any
“multiemployer plan” (as such term is defined by Section 4001(a)(3) of ERISA).
Section 5.09.     Taxes. As of the Second Amendment Effective Date, the United
States of America federal income tax returns of the Borrower and its
Subsidiaries have been examined through the fiscal year ended June 25, 2014. The
Borrower and its Significant Subsidiaries have filed all United States of
America Federal income tax returns and all other material domestic tax returns
which are required to be filed by them and have paid, or provided for the
payment before the same become delinquent of, all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any such
Significant Subsidiary, other than those taxes (a) contested in good faith by
appropriate proceedings or (b) the nonpayment of which does not have, and would
not reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes are adequate in the aggregate.
Section 5.10.     Environmental Condition. To the best of Borrower’s knowledge,
the Borrower and its Subsidiaries are in compliance with all Environmental
Protection Statutes except to the extent that failure to comply does not have,
and would not reasonably be expected to have, a Material Adverse Effect.
Section 5.11.     Ownership of the Guarantors. On the Second Amendment Effective
Date, the Borrower owns, directly or indirectly, 100% of the issued and
outstanding voting stock of each Guarantor.
Section 5.12.     Solvency. The Borrower and each Guarantor is, and after giving
effect to the making of the Advances and to the application of the proceeds
therefrom will be, Solvent.
Section 5.13.     Disclosure. All financial projections concerning the Borrower
that have been or are hereafter made available to the Administrative Agent, the
Banks and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement and the transactions contemplated hereby (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions. All reports, financial statements, certificates and all other
information (other than the Projections), which have been made available to the
Administrative Agent, the Banks and the Joint Lead Arrangers by the Borrower or
any of the Borrower’s representatives (or on behalf of the Borrower or such
representatives) in connection with this Agreement, each other Credit Document
and the transactions contemplated thereby, is complete and correct in all
material respects as and when furnished and does not, as and when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading. As of the
Fourth Amendment Effective Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.


59


128384814_9

--------------------------------------------------------------------------------









Section 5.14.     Anti-Corruption Laws and Sanctions. The Borrower maintains and
will maintain in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and, to the knowledge of the Borrower, its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. To the knowledge of the Borrower, neither this Agreement nor any
Advances made hereunder will, whether directly or, to the knowledge of the
Borrower, indirectly, be used by or for the benefit of a Sanctioned Person or
will result in a violation by any party hereto of Anti-Corruption Laws or
applicable Sanctions.
Section 5.15.     Affected Financial Institution. None of the Borrower or any
Guarantor is an Affected Financial Institution.
Section 5.16.     Use of Plan Assets. Each Loan Party represents and warrants as
of the Fourth Amendment Effective Date that each such Loan Party is not and will
not be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to such Loan Party’s
entrance into, participation in, administrative of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments or this
Agreement.
Section 5.17.     Beneficial Ownership Certificate. As of the Fourth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
Section 5.18.    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI.    

AFFIRMATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
hereunder, unless the Majority Banks shall otherwise consent in writing:
Section 6.01.     Compliance with Laws, Etc. The Borrower and each Guarantor
will comply, and Borrower will cause each Significant Subsidiary to comply, in
all material respects with all Applicable Laws (including, without limitation,
ERISA and applicable Environmental Protection Statutes), rules, regulations and
orders, subject to the exceptions provided elsewhere in this Agreement in
provisions relating to laws, rules, regulations and orders of the nature
referenced therein and except where the failure to comply (a) is contested in
good faith by appropriate proceedings or (b) does not have, and would not
reasonably be expected to have, a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
Section 6.02.     Reporting Requirements. The Borrower and/or the Guarantors
will furnish to each of the Banks:


60


128384814_9

--------------------------------------------------------------------------------









(a)    As soon as possible and in any event within five (5) days after a
Financial Officer of the Borrower or a Guarantor obtains knowledge of a Default
or an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing on the date of
such statement, a statement of a Financial Officer, setting forth the details of
such Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto.
(b)    Promptly after they are available, and in any event within sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Borrower, Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for such quarter showing on a Consolidated basis the
financial position, results of operations and cash flows as of the end of and
for the thirteen (13) week period of such quarter and for the period from the
beginning of the fiscal year to the end of such quarter, in each case setting
forth the comparable information for the comparable period in the preceding
fiscal year, and accompanied by a certificate of a Financial Officer to the
effect that such financial statements present fairly in all material respects
the Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for the
respective period in conformity with GAAP, subject to year-end audit adjustments
and the absence of certain notes. For any such fiscal quarter the foregoing
requirements may be satisfied by the delivery of the Borrower’s SEC Filing on
Form l0-Q for such quarter.
(c)    Promptly after they are available, and in any event within ninety (90)
days after the end of each fiscal year of the Borrower, Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the
fifty-two/fifty-three week period of such fiscal year showing the financial
position, results of operations and cash flows as of the end of and for such
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP. For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for such fiscal year.
(d)    During the Limitation Period, promptly after they are available, and in
any event within thirty (30) days after the end of each fiscal month of the
Borrower ended during the Limitation Period, internally prepared Consolidated
financial statements of the Borrower and its Consolidated Subsidiaries for such
month showing on a Consolidated basis the financial position, results of
operations and cash flows as of the end of and for such fiscal month and for the
period from the beginning of the fiscal year to the end of such fiscal month, in
each case (other than with respect to cash flows), setting forth the comparable
information for the comparable period in the preceding fiscal year, and
accompanied by a certificate of a Financial Officer to the effect that such
financial statements present fairly in all material respects the Consolidated
financial position, results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of the end of and for the respective period;
provided that such financial statements shall not be required to be in


61


128384814_9

--------------------------------------------------------------------------------









conformity with GAAP, but shall be in form and reasonable detail satisfactory to
the Administrative Agent.
(e)    Concurrently with the delivery of the financial statements referred to in
Sections 6.02(b) and (c), (i) a certificate of a Financial Officer to the effect
that no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing with
respect to the covenants contained in Section 7.01 (together with appropriate
supporting schedules setting forth the calculations relating to such covenants)
or, if such Financial Officer has knowledge that a Default or an event which,
with the giving of notice, the lapse of time or both, would constitute a
Default, has occurred and is continuing with respect to Section 7.01, specifying
the nature thereof and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto, and (ii) a complete and correct list of
the Significant Subsidiaries as of the date thereof, showing, as to each
Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization and such Significant Subsidiary’s proportionate share of the
Consolidated assets of the Borrower.
(f)    The Borrower shall provide the following cash flow reports, in each case
in form reasonably satisfactory to the Administrative Agent: (a) on or prior to
the first Wednesday after the date that is thirty (30) days after the Fifth
Amendment Effective Date (or such later date as may be agreed to by the
Administrative Agent in writing in its sole discretion), the Borrower shall
prepare and deliver to the Administrative Agent for distribution to each Bank a
rolling cash flow forecast in reasonable detail for the 13-week period
commencing as of such date (the “Initial Cash Flow Forecast”) and (b)
thereafter, on each 4th subsequent Wednesday, an updated Cash Flow Forecast for
the succeeding 13-week period (the “Updated Cash Flow Forecast” and, together
with the Initial Cash Flow Forecast, the “Cash Flow Forecasts”) each along with
a certificate of a Financial Officer of the Borrower to the effect that such
Cash Flow Forecast reflects the Borrower’s good faith projection of all weekly
cash receipts and disbursements and ending balance of available cash (as of the
last Business Day of each week). Additionally, on each Thursday, the Borrower
shall provide a report for the week ending the previous Friday, along with a
certificate of a Financial Officer, in form reasonably satisfactory to the
Administrative Agent, specifying (A) the cash on hand in deposit accounts at the
beginning of such week, (B) cash receipts received during such week, (C) cash
disbursed during such week in payment of expenses, (D) the cash on hand in
deposit accounts at the end of such week and (E) a comparison of such amounts to
the comparable amounts in the Cash Flow Forecast for such week and in the
aggregate for the applicable Cash Flow Forecast period.
(g)    Promptly after they are available, copies of (i) each SEC Filing,
(ii) any reports provided by the Borrower to its stockholders, and (iii) any
press releases or other statements made available by the Borrower or any of its
Subsidiaries to the public generally concerning material developments in the
business or affairs of the Borrower or any of its Subsidiaries. Any matter
disclosed in a SEC Filing or other report or press release delivered to Banks
shall be deemed disclosed in writing to Banks for all purposes of this
Agreement, except with respect to the reporting requirement set forth in Section
6.02(a).
(h)    Promptly (and in any event, within five (5) days) upon Borrower’s receipt
of notice of any change in a Rating, notice thereof to the Administrative Agent.


62


128384814_9

--------------------------------------------------------------------------------









(i)    Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.
(j)    Such other information respecting the financial condition of the Borrower
and its Subsidiaries, or compliance with the terms of this Agreement, as any
Bank through the Administrative Agent may from time to time reasonably request
in writing.
The Borrower and each Guarantor hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrack, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Banks (each, a “Public Bank”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities (all Banks who are not a
“Public Bank” shall be referred to as a “Private Bank”). Any Bank desiring to be
designated a Public Bank shall do so by identifying itself as a Public Bank by
selection of a Public Bank designation on the Platform prior to receiving any of
the Borrower Materials, and failing to do so such Bank shall be presumed to be a
Private Bank for all purposes under this Agreement. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Banks
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
Section 6.03.     Use of Proceeds. (1) The Borrower will use the proceeds of the
Advances only for working capital and general corporate purposes and not in
contravention of Section 5.06.
(a)    No part of the proceeds of any Advance will knowingly be used, whether
directly or indirectly, (i) in furtherance of an offer, payment, promise to pay,
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country or (iii) in any manner
that would result in the violation by the Borrower, a Guarantor, any Subsidiary,
the Administrative Agent or any Bank of any applicable Sanctions.


63


128384814_9

--------------------------------------------------------------------------------









Section 6.04.     Maintenance of Insurance. The Borrower will maintain, or cause
to be maintained, insurance coverages on or in respect of its and its
Subsidiaries’ business or properties with such insurers, in such amounts and
covering such risks as are consistent with the Borrower’s normal practices in
effect from time to time. Such insurance arrangements may include self-insurance
or insurance through an Affiliate.
Section 6.05.     Preservation of Corporate Existence, Etc. Each of the Borrower
and the Guarantor will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, its Corporate Franchises in the jurisdiction of its
incorporation, and qualify and remain qualified, and cause each Subsidiary to
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership of its properties unless the failure to so qualify
as a foreign corporation does not have, and would not reasonably be expected to
have, a Material Adverse Effect, provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 7.03; provided,
further, that any Guarantor or other Subsidiary may change its state of
organization to another state of the United States of America.
Section 6.06.     Payment of Taxes, Etc. The Borrower and each Guarantor will
pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its property unless the failure to
timely pay any of the foregoing does not have and would not reasonably be
expected to have a Material Adverse Effect, provided, however, that neither the
Borrower, nor any Guarantor, nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings.
Section 6.07.     Visitation Rights. The Borrower shall permit the
representatives of each Bank, at the expense of such Bank and upon reasonable
prior notice to the Borrower, to visit the principal executive office of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries at the Borrower’s offices with Financial Officers.
Section 6.08.     Compliance with ERISA and the Code. The Borrower and its
Subsidiaries will comply, and will cause each other member of any Controlled
Group to comply, with all minimum funding requirements, and all other material
requirements, of ERISA and the Code, if applicable, to any Plan it or they
sponsor or maintain, so as not to (a) give rise to any liability thereunder
which has, or would reasonably be expected to have, a Material Adverse Effect or
(b) cause any Termination Event to occur which has, or would reasonably be
expected to have, a Material Adverse Effect. The Borrower shall ensure that
neither it nor any of its Subsidiaries, maintain, contribute to or incur an
obligation to make contributions to or incur any liability (contingent or
otherwise) to any “multiemployer plan” (as such term is defined by Section
4001(a)(3) of ERISA), except as would not reasonably be expected to have a
Material Adverse Effect.


64


128384814_9

--------------------------------------------------------------------------------









Section 6.09.     Additional Guarantors. Within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter in which
the revenues on a twelve-month trailing basis of any Subsidiary which is not a
Guarantor account for 10% or more of the revenues of the Borrower on a
Consolidated basis, the Borrower will cause such Subsidiary to guaranty the
obligations of the Borrower hereunder by entering into a joinder to this
Agreement in form and substance reasonably acceptable to the Administrative
Agent (the “Guarantor Joinder”). In addition, within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter for
which non-guarantor Subsidiaries account on a twelve-month trailing basis for
greater than 50% of revenues of the Borrower on a Consolidated basis, the
Borrower shall cause additional Subsidiaries to guaranty the obligations of the
Borrower hereunder by entering into one or more Guarantor Joinders such that
Guarantors, in the aggregate, will account for greater than 50% of the revenues
of the Borrower on a Consolidated basis. The foregoing notwithstanding, in no
event shall any Subsidiary that is a Real Property Holding Company be required
to execute and deliver a Guarantor Joinder, or otherwise guaranty or grant
collateral security in respect of the Obligations.
Section 6.10.     Collateral Requirement. Within 45 days (or such longer period
of time agreed to by the Administrative Agent in writing in its sole discretion)
of the Third Amendment Effective Date, each Loan Party shall grant a perfected
first-priority security interest and continuing Lien (subject to Permitted
Liens) in favor of the Administrative Agent, for the benefit of the Secured
Parties, on all of its Collateral to secure the Obligations by delivering to the
Administrative Agent a customary security agreement, in form and substance
reasonably satisfactory to the Administrative Agent (together with each other
security agreement and security agreement supplement, in each case as amended,
the “Security Agreement”), duly executed by each Loan Party, together with:
(a)    proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement and
the other Collateral Documents, covering the Collateral described in the
Security Agreement and the other Collateral Documents; and
(b)    favorable opinions of counsel to the Loan Parties covering items
customary for transactions contemplated by this Section 6.10.
Each Loan Party, at the sole cost and expense of the Loan Parties, shall
promptly upon request by the Administrative Agent, or any Bank through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Collateral Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Bank through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the provisions of the Collateral Documents, (ii) to the fullest extent permitted
by applicable law, subject the Collateral to the Liens in favor of the
Administrative Agent (on behalf of the Secured Parties), (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens (subject to Permitted Liens) created thereunder
and (iv) assure, convey, grant, assign,


65


128384814_9

--------------------------------------------------------------------------------









transfer, preserve, protect and confirm more effectively unto the Administrative
Agent (on behalf of the Secured Parties) the rights now or hereafter granted to
the Secured Parties under any Collateral Document or under any other instrument
executed in connection with any Collateral Document to which any Loan Party is a
party.
Section 6.11.    Covenant to Guarantee and Give Security. Notwithstanding
anything in Sections 6.09 and 6.10 to the contrary:
(a)    Within 30 days (or such longer period of time agreed to by the
Administrative Agent in writing in its sole discretion) of the Fifth Amendment
Effective Date, at the sole cost and expense of the Loan Parties, each Loan
Party shall grant (subject only to Permitted Liens) a security interest and
continuing Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on all of its Intellectual Property, Pledged Debt and Pledged
Equity and all other personal property and assets of the Loan Parties (other
than Excluded Assets) to secure the Obligations by delivering to the
Administrative Agent a customary Security Agreement or amendment to the existing
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by each Loan Party, together with:
(i)     a customary Perfection Certificate, duly executed by each of the Loan
Parties, which includes a description of the real and personal properties of
such Loan Party, in detail reasonably satisfactory to the Administrative Agent;
(ii)    customary Intellectual Property Security Agreements, in form and
substance reasonably satisfactory to the Administrative Agent, duly executed by
the applicable Loan Parties;
(iii)    copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens);
(iv)    certificates and instruments representing the Pledged Equity and Pledged
Debt constituting Collateral therein accompanied by undated stock powers or
instruments of transfer executed in blank; and
(v)    to the extent requested by the Administrative Agent, customary opinions
of counsel with respect to the matters addressed by this Section 6.11(a) as the
Administrative Agent may reasonably request.
(b)    Within 30 days (or such longer period of time agreed to by the
Administrative Agent in writing in its sole discretion) of the Fifth Amendment
Effective Date, at the sole cost and expense


66


128384814_9

--------------------------------------------------------------------------------









of the Loan Parties, each Loan Party shall cause each direct or indirect
wholly-owned Domestic Subsidiary (other than any Excluded Subsidiary), and cause
each direct and indirect wholly-owned parent company that is a Domestic
Subsidiary (other than any Excluded Subsidiary) of such Subsidiary (if it has
not already done so), to duly execute and deliver to the Administrative Agent
(i) one or more Guarantor Joinders, in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing all Loan Parties’
obligations under the Credit Documents, (ii) Security Agreement Supplements,
Perfection Certificate, Intellectual Property Security Agreements and other
security and pledge agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
certificates, if any, representing the Pledged Equity and Pledged Debt in and of
such Subsidiary, and other instruments of the type specified in Section 6.11(a),
in each case, to the extent constituting Collateral), securing payment of all
the Obligations of the Loan Parties under the Credit Documents and constituting
Liens on all such interests and personal properties, and (iii) a signed copy of
a favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters as the Administrative Agent may reasonably request.
(c)    Upon the formation or acquisition of any new direct or indirect
wholly-owned Domestic Subsidiary (other than any Excluded Subsidiary) by any
Loan Party (including, without limitation, upon the formation of any
wholly-owned Domestic Subsidiary that is a Division Successor), then the Loan
Parties shall, at the Loan Parties’ expense, within 30 days after such formation
or acquisition, cause such Subsidiary, and cause each direct and indirect
wholly-owned parent company that is a Domestic Subsidiary (other than any
Excluded Subsidiary) of such Subsidiary (if it has not already done so), to (i)
duly execute and deliver to the Administrative Agent one or more Guarantor
Joinders, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Credit
Documents, (ii) duly execute and deliver to the Administrative Agent Security
Agreement Supplements, Perfection Certificate, Intellectual Property Security
Agreements and other security and pledge agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of all certificates, if any, representing the Pledged Equity and
Pledged Debt in and of such Subsidiary, and other instruments of the type
specified in Section 6.11(a), in each case, to the extent constituting
Collateral), securing payment of all the Obligations of the Loan Parties under
the Credit Documents and constituting Liens on all such interests and personal
properties, (iii) take whatever action (including the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Agreement Supplements, Intellectual Property Security Agreements and security
and pledge agreements delivered pursuant to this Section 6.11, enforceable
against all third parties in accordance with their terms, and (iv) upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters as the Administrative Agent may reasonably request.
(d)    Upon the acquisition of any personal property by any Loan Party
(including, without limitation, any acquisition pursuant to a Division), if such
property constitutes Collateral and, in


67


128384814_9

--------------------------------------------------------------------------------









the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, or at the time that any Excluded Assets
cease to constitute Excluded Assets, then the Borrower shall, at the Borrower’s
expense cause the applicable Loan Party to (i) duly execute and deliver to the
Administrative Agent Security Agreement Supplements, Intellectual Property
Security Agreement Supplements and other security and pledge agreements as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of the Loan
Parties under the Credit Documents and constituting Liens on all such
properties, (ii) take whatever action (including the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties, and
(iii) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters as the Administrative Agent may reasonably request.
(e)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Security Agreement Supplements, Intellectual
Property Security Agreements and other security and pledge agreements.
ARTICLE VII.    

NEGATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
to the Borrower hereunder, without the written consent of the Majority Banks:
Section 7.01.     Financial Covenants. The Borrower will not:
(a)    as of the last day of any fiscal quarter for the immediately preceding
twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to (ii) the sum of (A) Interest Expense of the Borrower, on
a Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than the ratio set forth opposite the fiscal quarter end in
the table below:
Fiscal Quarter Ended
Minimum Ratio
September 23, 2020
1.00 to 1.00
December 23, 2020
1.25 to 1.00
March 24, 2021 and thereafter
1.50 to 1.00





68


128384814_9

--------------------------------------------------------------------------------









(b)    as of the last day of any fiscal quarter, beginning with the fiscal
quarter ending September 23, 2020, permit the ratio (the “Debt to Cash Flow
Ratio”) of (i) the sum of (x) Debt of the Borrower, on a Consolidated basis,
plus (y) the product of six multiplied by Rent Expense of the Borrower, on a
Consolidated basis, for the immediately preceding twelve-month period, to
(ii) the sum of (a) EBITDA of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, plus (b) Rent Expense of the
Borrower, on a Consolidated basis, for the immediately preceding twelve-month
period to exceed 4.75 to 1.0.
Section 7.02.     Negative Pledge. Neither the Borrower nor the Guarantors will
create, assume, incur or suffer to exist, or permit any of its respective
Subsidiaries to create, assume, incur or suffer to exist, any Lien on or in
respect of any of its or their assets or property used, created or consumed in
the operation of its or their business, whether, real, personal, or mixed,
whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the capital stock of any Subsidiary of the
Borrower, but excluding any margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), or assign or
otherwise convey, or permit any such Subsidiary to assign or otherwise convey,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, except Permitted Liens. For the avoidance of doubt,
no Loan Party or any of its Subsidiaries shall create, assume, incur or suffer
to exist, any Lien on or in respect of any of its Intellectual Property or any
of its Principal Property, in each case, except as permitted under this
Agreement.
Section 7.03.     Merger, Sale of Assets and Sale-Leasebacks. Neither the
Borrower, the Guarantors nor any of their respective Subsidiaries will:
(a)    merge or consolidate with or into any other Person (including, in each
case, pursuant to a Division) unless (i) (A) either the Borrower or such
Guarantor is the surviving entity, (B) such merger or consolidation is between
Subsidiaries (other than a Guarantor (except as would be permitted by clause (A)
of this clause (a) or the last proviso of Section 6.05) or (C) such merger or
consolidation is between a Subsidiary (other than a Guarantor (except as would
be permitted by clause (A) of this clause (a))) and another Person (other than a
Guarantor (except as would be permitted by clause (A) of this clause (a))), and
(ii) no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing at
the time of, or shall result from, such merger or consolidation;
(b)    sell, lease or otherwise transfer any of their assets in one transaction
or in a series of transactions and whether effected pursuant to a Division or
otherwise; provided that the Borrower, the Guarantors or any of their
Subsidiaries may sell, lease or otherwise transfer assets (i) in the ordinary
course of business, (ii) to the Borrower, any Guarantor or, so long as no
Default or an event which, with the giving of notice, the lapse of time or both,
would constitute a Default, shall have occurred and is continuing at the time
of, or result from, any such sale, lease or transfer, any Subsidiaries, (iii) in
connection with a Sale-Leaseback Transaction otherwise permitted by Section
7.03(c) of this Agreement, and (iv) in any other case, so long as the aggregate
book value of all such assets sold, leased or transferred in reliance upon this
clause (iv) (and, for the avoidance of doubt, without giving effect to any
transfers permissibly consummated in reliance upon the prior


69


128384814_9

--------------------------------------------------------------------------------









clauses (i), (ii), or (iii)) shall not exceed fifteen percent (15%) of the
Consolidated total assets of the Borrower as of the Second Amendment Effective
Date for the term of this Agreement; provided, further, that no sale, lease or
transfer consummated in reliance upon the prior clause (iii) or (iv) will be
permitted pursuant to this Section 7.03(b) if a Default or an event which, with
the giving of notice, the lapse of time or both, would constitute a Default,
shall have occurred and is continuing at the time of, or result from, any such
sale, lease or transfer; or
(c)    enter into any agreement or arrangement with any other Person providing
for the sale or transfer by any Loan Party or any of its Subsidiaries of real or
personal property to such Person and the leasing back of such property from such
other Person or any other Person to or from whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of a Loan Party or any of its Subsidiaries (such transactions, “Sale-Leaseback
Transactions”); provided that the Borrower, the Guarantors or any of their
Subsidiaries may enter into and consummate (i) Sale-Leaseback Transactions
between the Borrower and a Subsidiary or between Subsidiaries, (ii) prior to the
Third Amendment Effective Date, up to $150,000,000 in Sale-Leaseback
Transactions, and (iii) on and after the Third Amendment Effective Date, an
aggregate of up to $450,000,000 (plus such additional amounts representing
obligations incurred in connection with fees, costs and expenses incurred in
connection with the consummation of the subject Sale-Leaseback Transactions) of
Sale-Leaseback Transactions during the term of this Agreement, so long as after
giving effect thereto the Borrower is in compliance on a pro forma basis with
the Debt to Cash Flow Ratio covenant in Section 7.01(b); provided, further, that
no Sale-Leaseback Transaction will be permitted pursuant to this Section 7.03(c)
if a Default or an event which, with the giving of notice, the lapse of time or
both, would constitute a Default, shall have occurred and is continuing at the
time of, or result from, any such Sale-Leaseback Transaction.
Section 7.04.     Agreements to Restrict Dividends, Certain Transfers and Liens.
Neither the Borrower nor the Guarantors will enter into or suffer to exist, or
permit any Significant Subsidiary to enter into or suffer to exist, any
consensual encumbrance or restriction on the ability of the Borrower, any
Guarantor or any Significant Subsidiary, as the case may be, (a) to pay,
directly or indirectly, dividends or make any other distributions in respect of
its capital stock or pay any Debt or other obligation owed to the Borrower, a
Guarantor or to any Significant Subsidiary, (b) to make loans or advances to the
Borrower, a Guarantor or any Significant Subsidiary, (c) to guarantee the Debt
of the Borrower, or (d) to create, incur, assume or suffer to exist Liens on
property of such Person, provided, however, that (1) this clause (d) shall not
prohibit (i) any negative pledge incurred or provided in favor of any holder of
obligations permitted hereunder secured by Liens of the type under clauses (d),
(h), (i), (k) or (l) of the definition of Permitted Liens but solely to the
extent any such negative pledge relates to the property that constitutes
security for the obligations secured thereby (other than with respect to this
clause (d)(i), any such negative pledge that restricts any Liens on any
Intellectual Property or any Principal Property, in each case, except as
otherwise permitted by this Agreement), (ii) customary anti-assignment
provisions contained in any lease, license or other contract, and (iii) those
encumbrances and restrictions existing on the Second Amendment Effective Date
and described on Schedule IV and those now or hereafter existing that are not
more restrictive in any respect than such encumbrances and restrictions
described on Schedule IV, and (2) the foregoing shall not prohibit (A)
restrictions applicable to assets subject to an agreement for the sale or
disposition of such assets, to the extent such disposition is permitted


70


128384814_9

--------------------------------------------------------------------------------









by this Agreement or is conditioned on the receipt of an amendment or consent in
respect thereof, and (B) customary encumbrances and restrictions set forth in
definitive documentation governing Sale-Leaseback Transactions, so long as the
Borrower in good faith determines that such encumbrances and restrictions will
not impair the ability of the Borrower to make principal or interest payments on
the Obligations.
Section 7.05.     Transactions with Affiliates. Except as otherwise permitted in
Section 7.03, neither the Borrower nor any Guarantor will make any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, or permit any of their respective Subsidiaries to make, any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, any Affiliate of the Borrower or any Guarantor or of such Subsidiary
unless such sales, purchases, extensions of credit, rendition of services and
other transactions are (at the time such sale, purchase, extension of credit,
rendition of services or other transaction is entered into) (a) in the ordinary
course of business, or (b) on terms and conditions believed by the Borrower to
be fair in all material respects to the Borrower or such Guarantor or such
Subsidiary, as the case may be.
Section 7.06.     Change of Business. The Borrower, the Guarantors and their
Subsidiaries, on an aggregate basis, will not materially change the general
nature of their primary business.
Section 7.07.     Limitation on Advances and Investments. Neither the Borrower
nor the Guarantors will, or will permit any of their respective Subsidiaries to,
make or permit to exist, any loans, advances or capital contributions to, or
make any investment in, or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any other Person
which is not, or which will not become in connection with such transaction, a
Subsidiary (“Investments”), except:
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(c)    at any time after the termination of the Limitation Period, Investments
not otherwise permitted by this Section 7.07 in any Person or Persons, together
with Restricted Payments permitted under Section 7.10(c), in a maximum aggregate
amount of $50,000,000 during the term of this Agreement, so long as (1) after
giving effect to the Investments (and any related Borrowing or other incurrence
of Debt), the Debt to Cash Flow Ratio is equal to or less than 4.50 to 1.00 on a
pro forma basis as of the last fiscal quarter for which financial statements
have been delivered to the Administrative Agent in accordance with the terms
hereof, and (2) immediately before and after giving effect thereof, no Default
or event which, with the giving of notice, the lapse of time or both, would
constitute a Default shall have occurred and be continuing or would result
therefrom; and


71


128384814_9

--------------------------------------------------------------------------------









(d)    Investments existing on the Second Amendment Effective Date and described
on Schedule VI.
Section 7.08.     Accounting Practices. The Borrower and each of its Significant
Subsidiaries will maintain its books of record and account in conformity with
GAAP.
Section 7.09.     Debt. The Borrower and each Guarantor will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create,
incur or suffer to exist any direct, indirect, fixed or contingent liability for
any Debt, other than (i) the obligations pursuant to the Credit Documents,
(ii) the Debt described on Schedule VII, (iii) additional Debt of the Borrower
which may be guaranteed by a Guarantor (but not guaranteed by any of the
Borrower’s or the Guarantor’s Subsidiaries, other than a Guarantor in the case
of Debt of the Borrower), (iv) intercompany Debt, (v) additional Debt of the
Guarantors and the Borrower’s and the Guarantor’s Subsidiaries incurred in
connection with Capitalized Lease Obligations, provided, however, the aggregate
of all Debt of the Guarantors and all such Subsidiaries under this clause (v),
whether secured or unsecured, must not exceed $17,000,000 in the aggregate at
any one time, and (vi) Debt of Real Property Holdings Companies incurred in
connection with Sale-Leaseback Transactions otherwise permitted to be
consummated in accordance with Section 7.03(c) of this Agreement.
Section 7.10.     Restricted Payments. Neither the Borrower nor any Guarantor
will, or will permit any of their respective Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default or event
which, with the giving of notice, the lapse of time or both, would constitute a
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary whose outstanding Equity Interests are 100% owned, directly or
indirectly, by the Borrower; provided, however, no Loan Party may make any
Restricted Payments to any Subsidiary that is not a Loan Party; and
(b)    at any time after the termination of the Limitation Period, the Borrower
may make and declare any Restricted Payments, together with Investments
permitted under Section 7.07(c), in a maximum aggregate amount of $50,000,000
during the term of this Agreement, so long as after giving effect to the
Restricted Payments (and any related Borrowing or other incurrence of Debt), the
Debt to Cash Flow Ratio is equal to or less than 4.50 to 1.00 on a pro forma
basis as of the last fiscal quarter for which financial statements have been
delivered to the Administrative Agent in accordance with the terms hereof.
ARTICLE VIII.    

DEFAULTS
Section 8.01.     Defaults. If any of the following events (each individually, a
“Default”) shall occur and be continuing:


72


128384814_9

--------------------------------------------------------------------------------









(a)    the Borrower (i) shall fail to pay any principal of any Advance when the
same becomes due and payable in accordance with the terms hereof, or (ii) shall
fail to pay any interest on any Advance or any fee or other amount to be paid by
it hereunder within three (3) Business Days of the date on which such payment is
due; or
(b)    any certification, representation or warranty made by the Borrower or a
Guarantor herein or by the Borrower or a Guarantor (or any of their respective
officers) in writing (including representations and warranties deemed made
pursuant to Sections 2.04(a)(G), or 3.02) under or in connection with any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed made; or
(c)    the Borrower or a Guarantor shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 7.01 on its part to be
performed or observed, (ii) any term, covenant or agreement contained in
Sections 6.03 or 6.05 (with respect to maintaining the corporate existence of
the Borrower or a Guarantor) or in Article VII (other than Section 7.01) on its
part to be performed or observed and such failure shall continue for five (5)
days after the date notice thereof shall have been given to the Borrower or such
Guarantor by the Administrative Agent or any Bank, or (iii) any term, covenant
or agreement contained in any Credit Document (other than a term, covenant or
agreement described in clauses (a), (b) above and subclauses (i) and (ii) of
clause (c)) on its part to be performed or observed and such failure shall
continue for thirty (30) days after the date notice thereof shall have been
given to the Borrower or the applicable Guarantor by the Administrative Agent or
any Bank; or
(d)    the Borrower, the Guarantors, or any of their respective Subsidiaries
shall fail to pay any principal of or premium or interest on any of its Debt
which is outstanding in a principal amount of at least $50,000,000 in the
aggregate (excluding Debt consisting of the Advances) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or any event of default or other event shall occur or condition shall exist
under any agreement or instrument creating or evidencing such Debt in such
principal amount, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such event or
condition is to accelerate, or to permit the holder or holders of any such Debt
or any trustee or agent on its or their behalf to accelerate, the maturity of
such Debt, provided, however, a Default or an event which, with the giving of
notice, the lapse of time or both, would constitute a Default, shall have
occurred or be continuing for purposes of this clause (d) shall not be deemed to
exist due to the acceleration of the maturity of any obligation to a Bank or an
affiliate (within the meaning of Regulation U) of a Bank solely by reason of a
default in the performance of a term or condition in any agreement or instrument
under or by which such obligation is created, evidenced or secured, which term
or condition restricts the right of the Borrower or any other Person to sell,
pledge or otherwise dispose of any margin stock (within the meaning of
Regulation U) held by the Borrower or any such other Person; or
(e)    the Borrower, a Guarantor, or any Significant Subsidiary shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted


73


128384814_9

--------------------------------------------------------------------------------









by or against the Borrower, a Guarantor or any Significant Subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), shall remain undismissed or
unstayed for a period of sixty (60) days; or the Borrower, a Guarantor or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this clause (e); or
(f)    any judgment or order against the Borrower, a Guarantor or any of their
respective Consolidated Subsidiaries is rendered for the payment of money in
excess of $50,000,000 over the sum of available insurance therefor and adequate
cash reserves for which have not been established and set aside solely for the
purpose of payment of such judgment or order and such judgment or order remains
unsatisfied and either (i) enforcement proceedings shall have been commenced by
the creditor upon such judgment or order or (ii) there shall be any period of
sixty (60) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or
(g)    the Borrower shall cease to own directly or indirectly 100% of the issued
and outstanding voting stock of the Guarantors; or
(h)    any Person shall become the “beneficial owner” (as defined under Exchange
Act Rule 13d-3) of at least a majority of the outstanding voting common stock of
the Borrower;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, after providing notice to the
Borrower, declare all of the Commitments and the obligation of each Bank to make
Advances to be terminated, whereupon all of the Commitments and each such
obligation shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrower declare the
Advances, all interest thereon and all other amounts payable by the Borrower and
the Guarantors under this Agreement to be forthwith due and payable, whereupon
such Advances, such interest and all such amounts shall become and be forthwith
due and payable, without requirement of any presentment, demand, protest, notice
of intent to accelerate, further notice of acceleration or other further notice
of any kind (other than the notice expressly provided for above), all of which
are hereby expressly waived by the Borrower and each Guarantor, provided,
however, that in the event of any Default described in Section 8.01(e) with
respect to the Borrower or any Guarantor, (A) all of the Commitments and the
obligation of each Bank to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrower and each Guarantor.
Section 8.02.     Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Advances have automatically become immediately
due and payable as set forth in the proviso to Section 8.01), any amounts
received on account of the Obligations shall,


74


128384814_9

--------------------------------------------------------------------------------









subject to the provisions of Section 2.18, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including (i) fees, charges and
disbursements of counsel to the Administrative Agent, to the extent payable
pursuant to Section 10.04 hereof, and (ii) amounts payable under Article II) due
and payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and commitment
fees) due and payable to the Banks (including (i) fees, charges and
disbursements of counsel to the respective Banks arising under the Credit
Documents, to the extent payable pursuant to Section 10.04 hereof, and (ii)
amounts payable under Article II, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting unpaid
commitment fees and interest, ratably among the Banks in respect of the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Obligations then owing under Secured Hedge
Agreements, Secured Cash Management Agreements and Secured Bilateral Letters of
Credit, ratably among the Banks, the Hedge Banks, the Cash Management Banks, and
the LOC Banks in proportion to the respective amounts described in this clause
Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by laws.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements, and the Secured Bilateral Letters of
Credit shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or LOC Bank as the case may be. Each
Cash Management Bank, Hedge Bank or LOC Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Bank” party hereto. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or such Guarantor’s
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section 8.02.”
ARTICLE IX.    

THE ADMINISTRATIVE AGENT


75


128384814_9

--------------------------------------------------------------------------------









Section 9.01.     Authorization and Action. (1) Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks, provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or Applicable Law. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and none of the Borrower or the Guarantors shall have any
rights as a third party beneficiary of any such provisions.
(a)    The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents (that is/are Affiliate(s) of the
Administrative Agent) appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Credit Documents, and each of the Banks (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank, and a potential LOC
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.01(b) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.
Section 9.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Banks for any action taken or omitted to be taken by it
or them under or in connection with this Agreement,


76


128384814_9

--------------------------------------------------------------------------------









except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
the Banks for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Bank and shall not be responsible to any
Bank for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower or
any of its Subsidiaries; (iv) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
(v) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (vi) except as expressly set
forth in the Credit Documents, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any Subsidiary or any other Affiliate of
any of the foregoing that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity; (vii) shall
not be responsible for or have any duty to ascertain or inquire into the
satisfaction of any condition set forth in Article III or elsewhere in any
Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent; (viii) shall incur no liability to the
Banks under or in respect of this Agreement by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier or other
electronic communications) believed by it to be genuine and signed or sent by
the proper party or parties and (ix) shall incur no liability to the Banks under
or in respect of this Agreement by acting upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer of such Person).
Section 9.03.     Knowledge of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (other than a
failure to make a payment of principal of or interest on the Advances) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of a Default,
the Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall (subject to Section 9.08 hereof) take such action
with respect to such Default as shall be directed by the Majority Banks,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Banks except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Majority Banks or
all of the Banks.


77


128384814_9

--------------------------------------------------------------------------------









Section 9.04.     Rights of the Administrative Agent as a Bank. With respect to
all its Commitments and the Advances made by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include such Person in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, act as financial advisor or in any other advisory capacity and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if such Person was not the
Administrative Agent and without any duty to account therefor to the Banks.
Section 9.05.     Bank Credit Decision. (1) Each Bank expressly acknowledges
that none of the Administrative Agent nor any Joint Lead Arranger has made any
representation or warranty to it, and that no act by the Administrative Agent or
any Joint Lead Arranger hereafter taken, including any consent to, and
acceptance of any assignment or review of the affairs of any Loan Party of any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or any Joint Lead Arranger to any Bank as to any
matter, including whether the Administrative Agent or any Joint Lead Arranger
have disclosed material information in their (or their Related Parties’)
possession. Each Bank represents and acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Joint Lead Arranger or any
other Bank and based on the financial statements referred to in Section 5.04 and
such other documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Joint Lead Arranger or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Each Bank
represents and warrants that (i) the Credit Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Bank for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Bank, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument, and each Bank agrees not to assert a claim in
contravention of the foregoing. Each Bank represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Bank, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.


78


128384814_9

--------------------------------------------------------------------------------









(a)    Each Bank, by delivering its signature page to this Agreement and funding
its Advances on the Effective Date, Second Amendment Effective Date, Fourth
Amendment Effective Date, or delivering its signature page to an Assignment or
an Accession Agreement pursuant to which it shall become a Bank hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Banks on the
Effective Date, Second Amendment Effective Date and the Fourth Amendment
Effective Date.
Section 9.06.     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default shall have
occurred and then be continuing, is acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Majority Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000; provided that if the Administrative Agent shall notify the
Borrower and the Banks that no Person satisfying such requirements has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under each other Credit
Document and with respect to the transactions contemplated hereby and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank ,
until such time as the Majority Banks appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
Section 9.07.     Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents. The Joint Lead Arrangers and Bookrunners, Syndication
Agents and Documentation Agents named on the cover page of this Agreement, in
their capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto in respect hereof.
Section 9.08.     INDEMNIFICATION. THE ADMINISTRATIVE AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN
RESPECT OF THIS AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION
BY THE BANKS AGAINST LOSS, COST,


79


128384814_9

--------------------------------------------------------------------------------









LIABILITY AND EXPENSE. IF ANY INDEMNITY FURNISHED TO THE ADMINISTRATIVE AGENT
SHALL BECOME IMPAIRED, IT MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE TO DO THE
ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS GIVEN. IN ADDITION,
THE BANKS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT
(TO THE EXTENT NOT REIMBURSED BY THE BORROWER OR A GUARANTOR) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE CREDIT
DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THE
CREDIT DOCUMENTS, PROVIDED THAT NO BANK SHALL BE LIABLE TO THE ADMINISTRATIVE
AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE. EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE,
CALCULATED IN ACCORDANCE WITH ITS TOTAL COMMITMENT, OF ANY OUT-OF-POCKET
EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR A
GUARANTOR. THIS SECTION 9.08 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES, ETC. ARISING FROM ANY NON-TAX
CLAIM.
Section 9.09.     Collateral Matters. Each Bank (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank, and a potential LOC
Bank) irrevocably authorizes the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the Total
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Majority Banks;


80


128384814_9

--------------------------------------------------------------------------------









(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by clause (g) or (i) in the definition of Permitted
Liens; and
(c)    upon request by the Administrative Agent at any time, the Majority Banks
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.09.
Section 9.10.     Certain ERISA Matters.
(a)    Each Bank, (x) represents and warrants, as of the date such Person became
a Bank party hereunder, to, and (y) covenants, from the date such Person becomes
a Bank hereunder, from the date such Person becomes a Bank party hereunder to
the date such Person ceases being a Bank party to this Agreement, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments or this
Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Secured Bilateral Letters of Credit, the
Commitments and this Agreement;
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Secured Bilateral Letters of Credit, the Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.


81


128384814_9

--------------------------------------------------------------------------------









(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Administrative
Agent and not, for the avoidance of doubt, to or for the benefit of the Borrower
or any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Bank involved in such Bank’s entrance into,
participation in, administration of and performance of the Advances, the Secured
Bilateral Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).
Section 9.11.     Secured Cash Management Agreements, Secured Hedge Agreements,
and Secured Bilateral Letters of Credit. Except as otherwise expressly set forth
herein, no Cash Management Bank, Hedge Bank, or LOC Bank that obtains the
benefits of Section 8.02, any guaranty or any Collateral by virtue of the
provisions hereof or of any guaranty by any Guarantor or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Bank and, in such case, only to the
extent expressly provided in the Credit Documents. Subject to the next sentence
but notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements, or
Secured Bilateral Letters of Credit unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank, Hedge Bank, LOC Bank or the Borrower, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements or
Secured Bilateral Letters of Credit upon termination of the Total Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Bilateral
Letters of Credit). Each Cash Management Bank, Hedge Bank and LOC Bank
acknowledges and agrees that the Liens and guarantees under the Credit Documents
shall be released at such time as the Obligations, excluding those under the
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Bilateral Letters of Credit, are repaid in full.
ARTICLE X.    

MISCELLANEOUS


82


128384814_9

--------------------------------------------------------------------------------









Section 10.01.     Amendments, Etc. No amendment or waiver of any provision of
any Credit Document, nor consent to any departure by the Borrower or the
Guarantors therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Majority Banks and acknowledged by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall do any of the following: (a)
extend or increase any Commitment of any Bank or subject any Bank to any
additional obligations without the consent of such Bank, (b) reduce the
principal of, or interest on, any Advances of any Bank or any fees or other
amounts payable to any Bank hereunder without the consent of such Bank,
provided, however, that only the consent of the Majority Banks shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Advance
or Borrowing or to reduce any fee payable hereunder, (c) postpone any date fixed
for any payment of principal of, or interest on, any Advances or any fees or
other amounts payable hereunder without the consent of each affected Bank, (d)
change the definition of “Majority Banks” or any other provision hereof
specifying the number or percentage of Banks required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Bank, (e) release the Borrower or
Brinker Restaurant or otherwise change any obligation of the Borrower or Brinker
Restaurant to pay any amount payable by the Borrower or Brinker Restaurant
hereunder without the consent of each Bank, or (f) release all or substantially
all of the Guarantors or release all or substantially all of the Collateral
without the consent of each Bank, or (g) amend this Section 10.01 without the
consent of each Bank; provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required above to take such action, affect the rights or duties of the
Administrative Agent under any Credit Document; provided, further that, each of
the Bank of America Fee Letter, the JPMCB Fee Letter, the Wells Fargo Fee Letter
and the Upfront Fee Letter may be amended, or rights and privileges thereunder
waived or modified in a writing executed only by all of the respective parties
thereto; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the applicable Guarantor in addition to any
other party required above to take such action, affect the rights or duties of
such Guarantor under any Credit Document. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Banks), except that (x) no Commitment of any Defaulting Bank may be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Banks that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.
Section 10.02.     Notices, Etc. All notices and other communications provided
for in this Agreement and each other Credit Document shall be in writing
(including telecopy or email communication) and mailed, telecopied or emailed or
delivered, if to any Bank as specified on Schedule I hereto or specified
pursuant to an Assignment; if to the Borrower or the Guarantors,


83


128384814_9

--------------------------------------------------------------------------------









as specified opposite its name on Schedule II hereto; or, as to the Borrower,
the Guarantors or the Administrative Agent, at such other address as shall be
designated by such party in a prior written notice to the other parties
(provided that such address of each of Borrower, the Guarantors and the
Administrative Agent for notice purposes shall be an address in the United
States) and, as to each other party, at such other address as shall be
designated by such party in a prior written notice to the Borrower, such
Guarantor and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or emailed, be effective when deposited in the
mails, sent by telecopier to any party to the telecopier number as set forth
herein or on Schedule I or Schedule II hereto (or other telecopy number
specified by such party in a written notice to the other parties hereto), or
sent by email to the addresses set forth herein or on Schedule I or Schedule II
hereto, respectively, except that notices to the Administrative Agent pursuant
to Article II or IX shall not be effective until received by the Administrative
Agent by physical delivery or telecopy.
Section 10.03.     No Waiver; Remedies. No failure on the part of any Bank or
the Administrative Agent to exercise, and no delay in exercising, any right
under any Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
the Credit Documents are cumulative and not exclusive of any remedies provided
by law. Notwithstanding anything to the contrary contained herein or in any
Credit Document, the authority to enforce rights and remedies hereunder and
under the Credit Documents against the Borrower and the Guarantors or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Article VIII for the benefit of
all the Banks; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder, (b) any Bank from exercising setoff rights in accordance with Section
10.05, or (c) any Bank from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower or the Guarantors under any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder, then (i) the
Majority Banks shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VIII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso, any Bank may, with the
consent of the Majority Banks, enforce any rights and remedies available to it
and as authorized by the Majority Banks.
Section 10.04.     Costs, Expenses and Taxes. (1) The Borrower agrees to pay on
demand (i) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment or waiver of any Credit Document, including, without
limitation, the reasonable fees and out-of-pocket expenses of one primary
counsel to the Administrative Agent (and in the case of reasonable fees and
out-of-pocket expenses of such special counsel in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents prior to and on the Effective Date, to the extent presented to the
Borrower for payment no later than


84


128384814_9

--------------------------------------------------------------------------------









thirty (30) days following the Effective Date) and fees, costs and expenses of
financial advisors, with respect to advising the Administrative Agent and
(ii) all reasonable out-of-pocket costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses and fees and expenses of
financial advisors), of the Administrative Agent and each Bank in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) against the Borrower or the Guarantors of any Credit Document.
(a)    THE BORROWER AND EACH GUARANTOR, JOINTLY AND SEVERALLY, AGREES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE JOINT LEAD ARRANGERS AND
EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR AND THEIR
AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS, TRUSTEES, REPRESENTATIVES AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF COUNSEL), FOR WHICH ANY INDEMNIFIED PERSON
MAY BECOME LIABLE OR WHICH MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
SUCH INDEMNIFIED PERSON BY THE BORROWER, A GUARANTOR OR ANY OTHER PERSON, IN
EACH CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH, WHETHER OR NOT
SUCH INDEMNIFIED PERSON IS A PARTY THERETO), (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED INDEMNIFIED
PERSONS, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING IN RESPECT OF ANY MATTERS ADDRESSED IN SECTION 2.15) OR (II) ANY
ADVANCES OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), EXCEPT TO THE EXTENT
ANY SUCH CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY CREDIT DOCUMENT. THE BORROWER AND EACH GUARANTOR ALSO AGREE THAT NO
INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN
CONTRACT OR TORT OR OTHERWISE) TO THE BORROWER OR A GUARANTOR OR THE BORROWER OR
A GUARANTOR’S RESPECTIVE SUBSIDIARIES OR AFFILIATES OR TO ANY EQUITY HOLDERS OR
CREDITORS OF THE BORROWER OR A GUARANTOR ARISING OUT OF, RELATED TO


85


128384814_9

--------------------------------------------------------------------------------









OR IN CONNECTION WITH ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT
TO THE EXTENT OF DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE, DAMAGES DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER
INFORMATION TRANSMISSION SYSTEMS, OTHER THAN FOR DIRECT OR ACTUAL DAMAGES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON OR FROM SUCH INDEMNIFIED PERSON’S MATERIAL BREACH OF ANY CREDIT DOCUMENT,
IN EACH CASE, AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.
Section 10.05.     Right of Set-off. Upon (a) the occurrence and during the
continuance of a Default pursuant to Section 8.01(a) or (b) the making of the
request or the granting of the consent specified by Section 8.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 8.01, each Bank (other than a Defaulting Bank) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank or any affiliate of such Bank to or for the credit or
the account of the Borrower or a Guarantor (but not any other Person) against
any and all of the obligations of the Borrower or a Guarantor now or hereafter
existing under the Credit Documents, irrespective of whether or not such Bank
shall have made any demand under this Agreement or any Credit Document and
although such obligations may be unmatured, provided that no Bank shall exercise
such set-off rights with respect to deposits that such Bank knows are held by
the Borrower or a Guarantor for the benefit of another Person (such deposits,
“Third Party Funds”), and each Bank agrees that if it has exercised its set-off
rights under this Section 10.05 with respect to Third Party Funds, such Bank
shall promptly return such Third Party Funds to the Borrower or a Guarantor, as
applicable, provided further that in the event that any Defaulting Bank shall
receive any property of the Borrower or a Guarantor or payment (including by
purported right of set off or otherwise), (x) all amounts so received shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Banks, and (y)
the Defaulting Bank shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Debt and other obligations owing
to such Defaulting Bank as to which it received such property or payment. Each
Bank agrees to notify the Borrower and the applicable Guarantor promptly after
such set-off and application made by such Bank, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Bank under this Section 10.05 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Bank may have.


86


128384814_9

--------------------------------------------------------------------------------









Section 10.06.     Bank Assignments and Participations. (1) Assignments. Any
Bank may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any of its Commitments, any Advances owing to it, and any Notes
held by it) with the consent, not to be unreasonably withheld, of the
Administrative Agent and the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further that the Borrower
shall have no such consent right in the case of assignments to a Bank or any
Affiliate of any Bank or if a Default has occurred and is continuing); provided,
however, that (i) each such assignment of an assigning Bank’s Commitment shall
be of a constant, and not a varying, percentage of all of such Bank’s rights and
obligations under this Agreement in respect of such Commitment, (ii) the amount
of each such resulting Commitment, and applicable Advances of the assigning Bank
(unless it is assigning all its Commitment) and the assignee Bank pursuant to
each such assignment (determined as of the date of the Assignment with respect
to such assignment) shall in no event be less than $10,000,000 for any
applicable Commitment and shall be an integral multiple of $1,000,000 (unless
each of the Borrower and the Administrative Agent consents; provided that the
Borrower shall have no such consent right if a Default has occurred and is
continuing), (iii) each such assignment shall be to an Eligible Assignee, (iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment, together with any Note or Notes subject to such assignment, and
shall pay all legal and other expenses in respect of such assignment and (v) the
assignor or the assignee shall pay to the Administrative Agent an assignment fee
of $3,500 in connection with such assignment (which shall be waivable by the
Administrative Agent in its sole discretion). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment, which effective date shall be at least three (3) Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto for
all purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment, have the rights and obligations of a
Bank hereunder and (B) such Bank thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment,
relinquish its rights and be released from its obligations to lend under this
Agreement (and, in the case of an Assignment covering all or the remaining
portion of such Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).    
(a)    Terms of Assignments. By executing and delivering an Assignment, the Bank
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto the matters set forth in paragraphs 2 and 3 of such
Assignment.
(b)    The Register. The Administrative Agent shall maintain at its address
referred to on Schedule I a copy of each Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Banks
and all Commitments of, and principal amount of all Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent error, and the Borrower, the
Guarantors, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register


87


128384814_9

--------------------------------------------------------------------------------









as a Bank hereunder for all purposes of this Agreement. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Bank as a Defaulting Bank.
The Register shall be available for inspection by the Borrower, the Guarantors
or any Bank at any reasonable time and from time to time upon reasonable prior
notice.
(c)    Procedures. Upon its receipt of an Assignment executed by a Bank and an
assignee pursuant to the terms of this Agreement, the Administrative Agent
shall, if such Assignment has been completed and is in substantially the form of
the attached Exhibit C, and otherwise in conformity with this Section 10.06,
(i) accept such Assignment, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and each
Guarantor. Within five (5) Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if the assignee shall so request, execute
and deliver to the Administrative Agent, in exchange for any surrendered Note, a
new Note to the order of such assignee in an amount equal to the applicable
Commitment assumed by it pursuant to such Assignment and, if such assigning Bank
has retained any Commitment hereunder and so requests, a new Note to the order
of such Bank in an amount equal to the Commitment retained by it hereunder. Such
new Notes shall be dated the effective date of such Assignment and shall
otherwise be in substantially the form of the attached Exhibit A.
(d)    Participations. Each Bank may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Bank) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of any of its Commitments, any Advances owing to it, and any Notes held
by it), provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, all of its Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Guarantors, the Administrative Agent and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and
shall have no duties or responsibilities to the participant, (v) such Bank shall
not require the participant’s consent to any matter under this Agreement, except
for changes in the principal amount of such Bank’s Commitment, any Note payable
to such Bank, in each case, in which the participant has an interest, reductions
in such Bank’s fees or interest, in which the participant has an interest, the
date any amount in which the participant has an interest is due to such Bank
hereunder, or extending the applicable Termination Date, and (vi) such Bank
shall give prompt notice to the Borrower of each such participation sold by such
Bank. No participant shall have any rights under any provisions of any of the
Credit Documents. Each Bank that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest hereunder or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit


88


128384814_9

--------------------------------------------------------------------------------









or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Permitted Assignments. Notwithstanding any other provision set forth in
this Agreement, any Bank may assign all or any portion of its rights under this
Agreement (including, without limitation, rights to payments of principal and/or
interest under any Notes held by it) to any subsidiary of such Bank or to any
Federal Reserve Bank, without notice to or consent from the Borrower or the
Administrative Agent, provided, however, that such Bank shall not be released
from any of its obligations hereunder as a result of such assignment.
(f)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances, calculated in accordance with the
Defaulting Bank’s applicable Commitment, previously requested, required to be
funded, but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Banks hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its applicable Commitment. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs.
Section 10.07.     Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed in accordance with, the laws of
the State of Texas (except that Chapter 346 of the Texas Finance Code, which
regulates certain revolving credit loan accounts, shall not apply to this
Agreement or any other Credit Document).
Section 10.08.     Interest. (1) It is the intention of the parties hereto that
the Administrative Agent and each Bank shall conform strictly to Applicable
Usury Laws from time to time in effect. Accordingly, if the transactions with
the Administrative Agent or any Bank contemplated hereby would be usurious under
Applicable Usury Laws, then, in that event, notwithstanding anything to the
contrary in this Agreement, the Notes, or any other agreement entered into in
connection with or as security for this Agreement or the Notes, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
Applicable Usury Laws that is contracted for, taken, reserved, charged or
received by the Administrative Agent


89


128384814_9

--------------------------------------------------------------------------------









or such Bank, as the case may be, under this Agreement, the Notes, or under any
other agreement entered into in connection with or as security for this
Agreement or the Notes shall under no circumstances exceed the maximum amount
allowed by such Applicable Usury Laws and any excess shall be canceled
automatically and, if theretofore paid, shall at the option of the
Administrative Agent or such Bank, as the case may be, be credited by the
Administrative Agent or such Bank, as the case may be, on the principal amount
of the obligations owed to the Administrative Agent or such Bank, as the case
may be, by the Borrower or refunded by the Administrative Agent or such Bank, as
the case may be, to the Borrower, and (ii) in the event that the maturity of any
Advance or other obligation payable to the Administrative Agent or such Bank, as
the case may be, is accelerated or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under Applicable
Usury Laws, may never include more than the maximum amount allowed by such
Applicable Usury Laws and excess interest, if any to the Administrative Agent or
such Bank, as the case may be, provided for in this Agreement or otherwise shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall, at the option of the Administrative Agent or such
Bank, as the case may be, be credited by the Administrative Agent or such Bank,
as the case may be, on the principal amount of the obligations owed to the
Administrative Agent or such Bank, as the case may be, by the Borrower or
refunded by the Administrative Agent or such Bank, as the case may be, to the
Borrower.
(a)    In the event that at any time the rate of interest applicable to any
Advance made by any Bank would exceed the Maximum Rate, thereby causing the
interest payable under this Agreement or the Notes to be limited to the Maximum
Rate, then any subsequent reductions in the applicable rate of interest
hereunder or under the Notes shall not reduce the rate of interest charged
hereunder or under the Notes below the Maximum Rate until the total amount of
interest accrued under this Agreement and the Notes from and after the date
hereof equals the amount of interest that would have accrued hereon or thereon
if the rates of interest otherwise applicable to this Agreement and the Notes
(without limitation by the Maximum Rate) had at all times been in effect. In the
event that upon the final payment of all of the Advances made by any Bank and
termination of all of the Commitments of such Bank, the total amount of interest
paid to such Bank hereunder and under the Notes is less than the total amount of
interest which would have accrued if the interest rates applicable to such
Advances pursuant to Sections 2.07(a) and (b) had at all times been in effect,
then the Borrower agrees to pay to such Bank, to the extent permitted by
Applicable Usury Laws, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have accrued on such Advances if the
Maximum Rate had at all times been in effect or (ii) the amount of interest
rates applicable to such Advances pursuant to Sections 2.07(a) and (b) had at
all times been in effect over (b) the amount of interest otherwise accrued on
such Advances in accordance with this Agreement.
(b)    The maximum non-usurious rate of interest shall be determined, subject to
any applicable Federal law to the extent that it permits Banks to contract for,
charge, reserve or receive a greater amount of interest than under the Texas
Finance Code or other laws of the State of Texas, by utilizing the applicable
weekly ceiling from time to time in effect pursuant to Chapter 303 of the Texas
Finance Code. Pursuant to Section 346.004 of the Texas Finance Code, the parties
hereto


90


128384814_9

--------------------------------------------------------------------------------









agree that in no event will the provisions of Chapter 346 of the Texas Finance
Code be applicable to the transactions contemplated by the Credit Documents.
Section 10.09.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 10.10.     Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by the Borrower or the
Guarantors or any officer of the Borrower or the Guarantors herein or in any
certificate or other document delivered in connection with this Agreement shall
be considered to have been relied upon by the Banks and shall survive the
issuance and delivery of the Notes and the making of the Advances regardless of
any investigation. The indemnities and other obligations of the Borrower
contained in this Agreement, and the indemnities by the Banks in favor of the
Agent and its officers, directors, employees and agents, will survive the
repayment of the Advances and the termination of this Agreement.
Section 10.11.     The Borrower’s Right to Apply Deposits. In the event that any
Bank is placed in receivership or enters a similar proceeding, the Borrower may,
to the full extent permitted by law, make any payment due to such Bank
hereunder, to the extent of finally collected unrestricted deposits of the
Borrower in U.S. Dollars held by such Bank, by giving notice to the
Administrative Agent and such Bank directing such Bank to apply such deposits to
such indebtedness. If the amount of such deposits is insufficient to pay such
indebtedness then due and owing in full, the Borrower shall pay the balance of
such insufficiency in accordance with this Agreement.
Section 10.12.     Confidentiality. Each Bank and the Administrative Agent agree
that they will not disclose without the prior consent of the Borrower and the
Guarantors (other than to the Joint Lead Arrangers or any Bank and the
affiliates, employees, agents, auditors, accountants, counsel, representatives
or other professional advisors (legal or otherwise) of the Administrative Agent,
the Joint Lead Arrangers or any Bank who have a contractual, fiduciary or
professional duty to maintain the confidentiality of the information and not
breach such duty) any information with respect to the Borrower or the Guarantors
or their Subsidiaries which is furnished pursuant to this Agreement and which is
not disclosed in an SEC Filing, a report to stockholders, a press release, or
has otherwise become generally available to the public otherwise than through a
breach hereof (the “Confidential Information”), provided that any Bank may
disclose any such Confidential Information (a) as may be required or appropriate
in any report, statement or testimony submitted to or required by any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Bank or submitted to or required or requested by the Board of Governors of
the Federal Reserve System or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States of America or elsewhere) or
their successors, (b) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (c) in order to comply
with any law, order, regulation or ruling applicable to such Bank, (d) to any
other party hereto, (e) in connection


91


128384814_9

--------------------------------------------------------------------------------









with the exercise of any remedies hereunder or under any other Credit Document
or any action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder; and (f) to an
assignee or participant or prospective assignee or participant in connection
with any contemplated transfer of any of the Notes or any interest therein by
such Bank, provided that such assignee or participant or prospective assignee or
participant executes an agreement with the Borrower and the Guarantors agreeing
to comply with the provisions contained in this Section 10.12. In the event that
the Administrative Agent or any Bank becomes legally compelled or otherwise
obligated to disclose any of the Confidential Information (other than to
regulatory or supervisory authorities having jurisdiction over such Bank) and
unless otherwise prohibited by applicable laws or regulations, such Person will
promptly, after obtaining knowledge of its obligation to disclose such
information, provide the Borrower with notice so that the Borrower may seek a
protective order or other appropriate remedy or waive compliance with this
Section. In the event such protective order or other remedy is not obtained,
such Person will furnish only that portion of the Confidential Information which
it is advised by legal counsel is legally required and will exercise its best
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information. In the event that compliance with this
Section is waived by the Borrower, such Person may disclose any and all
information at issue without liability to the Borrower, the Guarantors or any
other Person. Notwithstanding the foregoing, the Administrative Agent and each
Bank may, and the Borrower hereby authorizes the Administrative Agent and each
Bank to, include references to the Borrower, its Subsidiaries and the
Guarantors, and utilize any logo or other distinctive symbol associated with the
Borrower, its Subsidiaries and the Guarantors, solely in connection with any
advertising, promotion or marketing undertaken by the Administrative Agent or
such Bank in the ordinary course of its business, or, subject to the Borrower’s
prior review and approval of any such action by the Administrative Agent or such
Bank (which approval shall not be unreasonably withheld), outside of the
ordinary course of its business. Each of the Administrative Agent and the Banks
acknowledges that (a) it has no interest or right in any logo or other
distinctive symbol associated with the Borrower, its Subsidiaries or the
Guarantors, except for the limited right to use as expressly permitted by the
preceding sentence, and no other rights of any kind are granted hereunder, by
implication or otherwise, and (b) the Borrower, such Subsidiary or the
Guarantors, as applicable, is the sole and exclusive owner of all right, title
and interest in such logo or other distinctive symbol associated with the
Borrower, its Subsidiaries or the Guarantors.
Section 10.13.     Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, each Guarantor, the Administrative Agent,
each Bank and their respective successors and permitted assigns, except that the
Borrower and the Guarantors shall not have the right to assign any of their
respective rights hereunder or any interest herein without the prior written
consent of the Banks. The rights of the Banks to assign this Agreement are set
forth in and are subject to the provisions of Section 10.16.
Section 10.14.     ENTIRE AGREEMENT. PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE
LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN
AGREEMENT IS IN WRITING AND


92


128384814_9

--------------------------------------------------------------------------------









SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT, THE OTHER CREDIT DOCUMENTS AND
THE COMMITMENT LETTER REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES; PROVIDED THAT IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER AND
THIS AGREEMENT, THIS AGREEMENT SHALL CONTROL.
Section 10.15.     USA PATRIOT ACT. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Guarantor that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, each Guarantor and their
respective Subsidiaries, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower, each Guarantor and their
respective Subsidiaries in accordance with the Act. The Borrower, each Guarantor
and their respective Subsidiaries shall, promptly following a reasonable request
by the Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 10.16.     No Fiduciary Relationship. The Borrower and each Guarantor,
on behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, the Guarantors, the other Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Banks or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
Section 10.17.     Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render


93


128384814_9

--------------------------------------------------------------------------------









unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.17, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting Bank
shall be limited by any insolvency, bankruptcy, reorganization, receivership or
other debtor relief law, as determined in good faith by the Administrative
Agent, then such provisions shall be deemed to be in effect only to the extent
not so limited.
Section 10.18.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE
ADMINISTRATIVE AGENT, THE BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGES THAT
THE UNITED STATES ADDRESS DESIGNATED PURSUANT TO SECTION 10.02 SHALL BE SUCH
PERSON’S ADDRESS FOR PURPOSES OF SERVICE OF PROCESS HEREUNDER.
Section 10.19.     Electronic Execution of Assignments and Certain Other
Documents. The words “delivery”, “execute,” “execution,” “signed,” “signature,”
and words of like import in or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignments, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 10.20.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto


94


128384814_9

--------------------------------------------------------------------------------









acknowledges that any liability of any Bank that is an Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 10.21.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised


95


128384814_9

--------------------------------------------------------------------------------









under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Bank shall
in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.
(b)    As used in this Section 10.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




[The balance of this page has been intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:


BRINKER INTERNATIONAL, INC.




By:__________________________
Name:
Title:







96


128384814_9

--------------------------------------------------------------------------------









GUARANTORS:


BRINKER RESTAURANT CORPORATION




By:__________________________
Name:
Title:
 
 



BRINKER FLORIDA, INC.




By:__________________________
Name:
Title:


BRINKER TEXAS, INC.




By:__________________________
Name:
Title:




BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.




By:__________________________
Name:
Title:


Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------











ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By:__________________________
Name:
Title:
 







Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------









BANKS:










BANK OF AMERICA, N.A.


By:__________________________
Name:
Title:





Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------












   


JPMORGAN CHASE BANK, N.A.


By:__________________________
Name:
Title:









Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------













 
WELLS FARGO BANK, N.A.


By:__________________________
Name:
Title:







Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------
















MUFG BANK, LTD.


By:__________________________
Name:
Title:









Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------
















TRUIST BANK (as successor by merger to SunTrust Bank)


By:__________________________
Name:
Title:









Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------










   


U.S. BANK NATIONAL ASSOCIATION


By:__________________________
Name:
Title:





Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------
















BARCLAYS BANK PLC




By:__________________________
Name:
Title:









Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------










 
REGIONS BANK


By:__________________________
Name:
Title:





Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------










   


ASSOCIATED BANK NATIONAL ASSOCIATION


By:__________________________
Name:
Title:





Brinker International, Inc.
Credit Agreement
Signature Page


128384814_9

--------------------------------------------------------------------------------










   


PNC BANK, NATIONAL ASSOCIATION


By:__________________________
Name:
Title:





SCHEDULE I-1


128810503_2

--------------------------------------------------------------------------------











SCHEDULE I


BANK AND ADMINISTRATIVE AGENT ADDRESSES




ADMINISTRATIVE AGENT:
(for payments and Requests for Advances):


BANK OF AMERICA, N.A.
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Katrina Burton


Telephone:    980/386.0987
Telecopy:    704/719.8950


(Other Notices as Administrative Agent - for financial statements, compliance
certificates, maturity extension and commitment change notices, etc):


Bank of America, N.A.
Agency Management
900 West Trade Street
Gateway Village
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Kelly Weaver
Email: kelly.weaver@bofa.com
Telephone: 980/387.5452
Telecopy: 704/208.2871








SCHEDULE I-2


128810503_2

--------------------------------------------------------------------------------









CO-SYNDICATION AGENTS:


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, Illinois 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608




WELLS FARGO BANK, N.A.


1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299




SCHEDULE I-3


128810503_2

--------------------------------------------------------------------------------










BANKS:


BANK OF AMERICA, N.A.
540 W Madison Street
Chicago, IL 60614
Mail code: IL4-540-22-23
Attention: Aron M. Frey


Telephone: 312/828-1773


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, IL 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608




WELLS FARGO BANK, N.A.
1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299


MUFG BANK, LTD.
1251 Avenue of the Americas
New York, NY 10020
Attn: Rolando Uy


Telephone:    201/413-8570
Telecopy:    201/521-2338


TRUIST BANK (as successor by merger to SunTrust Bank)
200 Crescent Court, Suite 850
Dallas, TX 75201
Attn: Justin Lien


Telephone:    214/880-0104
Telecopy:    214/468-9218






SCHEDULE I-1


128810503_2

--------------------------------------------------------------------------------











US BANK NATIONAL ASSOCIATION
400 City Center
Oshkosh, WI 54901
Attn: Wendee Hable


Telephone:    920/237-7367
Telecopy:    920/237-7993


BARCLAYS BANK PLC
745 7th Avenue, 8th Floor
New York, NY 10019
Attn: Philip Naber


Telephone:    212/526-7375




REGIONS BANK
201 Milan Parkway
Birmingham, AL 35211
Attn: Moronica Fortner


Telephone:    205/420-7726
Telecopy:    205/261-7069


ASSOCIATED BANK NATIONAL ASSOCIATION
5950 Sherry Lane, Suite 450
Dallas, TX 75225
Attn: Dean H. Rosencrans


Telephone:    469/886-6655


PNC BANK, NATIONAL ASSOCIATION
200 Crescent Court, Suite 400
Dallas, TX 75201
Attn: R. Ruining Nguyen


Telephone:    214/871-1232




SCHEDULE I-2


128810503_2

--------------------------------------------------------------------------------










SCHEDULE II


BORROWER AND GUARANTOR ADDRESSES




BORROWER:


BRINKER INTERNATIONAL, INC.
6820 LBJ Freeway
Dallas, Texas 75240


Attn:    General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722


GUARANTORS:


BRINKER RESTAURANT CORPORATION
BRINKER FLORIDA, INC.
BRINKER TEXAS, INC.
BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.


6820 LBJ Freeway
Dallas, Texas 75240


Attn:        General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722




SCHEDULE II-1


128810503_2

--------------------------------------------------------------------------------










SCHEDULE III


PERMITTED LIENS


Subsidiary
Amount
Description
Maturity
Brinker Restaurant Corporation
(consolidated) (includes $11,609,766 for Brinker Texas, Inc. and $1,723,614 for
Brinker Florida, Inc.)
$81,074,424


Liens on assets acquired with respect to Capitalized Lease Obligations
Various dates through 2042





SCHEDULE III-1
 


128810503_2

--------------------------------------------------------------------------------












SCHEDULE IV


AGREEMENTS RESTRICTING DIVIDENDS, CERTAIN TRANSFERS AND LIENS


None.




SCHEDULE IV-1


128810503_2

--------------------------------------------------------------------------------










SCHEDULE V


GAAP EXCEPTIONS






None.






SCHEDULE V-1


128810503_2

--------------------------------------------------------------------------------










SCHEDULE VI


INVESTMENTS


Company
Amount
Description
 
 
 
Las Nuevas Delicias Gastronomicas, S. De R.L. De C.V.
$0.00
Mexico joint venture with CMR, S.A.B. de C.V.
Merchant Customer Exchange
$0.00
Investment in Merchant Customer Exchange





SCHEDULE VI-1


128810503_2

--------------------------------------------------------------------------------










SCHEDULE VII


PERMITTED DEBT




Description
               Amount
5.00% Notes due 2024 pursuant to the Indenture dated September 23, 2016, among
Brinker International, Inc., the guarantors party thereto and U.S. Bank National
Association, as Trustee
$350,000,000
3.875% Notes due 2023 pursuant to the Indenture dated April 30, 2013, between
Brinker International, Inc. and Wilmington Trust, National Association, as
Trustee
$300,000,000
Capitalized Lease Obligations of Brinker Restaurant Corporation (consolidated)
(includes $11,609,766 for Brinker Texas, Inc. and $1,723,614 for Brinker
Florida, Inc.) with various maturity dates through 2042
$81,074,424
Undrawn standby letters of credits
$27,188,260





SCHEDULE VII-1



--------------------------------------------------------------------------------










SCHEDULE VIII
COMMITMENTS

Bank
Commitment
Bank of America, N.A.
$160,000,000.00
JPMorgan Chase Bank, N.A.
$160,000,000.00
Wells Fargo Bank, National Association
$160,000,000.00
MUFG Bank, Ltd.
$125,000,000.00
Truist Bank (as successor by merger to SunTrust Bank)
$140,000,000.00
U.S. Bank National Association
$75,000,000.00
Barclays Bank PLC
$50,000,000.00
Regions Bank
$50,000,000.00
PNC Bank, National Association
$50,000,000.00
Associated Bank, National Association
$30,000,000.00
Total
$1,000,000,000.00













128384500_9